Case 6:20-cv-00492-ADA Document 67-1 Filed 04/09/21 Page 1 of 88




  EXHIBIT A
Case 6:20-cv-00492-ADA Document 67-1 Filed 04/09/21 Page 2 of 88




    UNITED STATES PATENT AND TRADEMARK OFFICE
                ____________________


     BEFORE THE PATENT TRIAL AND APPEAL BOARD

                    ____________________

      ZTE Corporation, ZTE (USA), Inc., and ZTE (TX), Inc.,

                           Petitioner,

                               v.

WSOU Investments LLC D/B/A Brazos Licensing and Development,

                         Patent Owner.

                    U.S. Patent No. 8,147,071

                    ____________________

                    Case No. IPR2021-00695



          PETITION FOR INTER PARTES REVIEW
       Case 6:20-cv-00492-ADA Document 67-1 Filed 04/09/21 Page 3 of 88

                                                                                     IPR2021-00695 Petition
                                                                                       U.S. Patent 8,147,071

                                      TABLE OF CONTENTS

I.     PRELIMINARY STATEMENT .....................................................................1

II.    THE ’071 PATENT .........................................................................................3

III.   OVERVIEW OF PRIOR ART ........................................................................4

       A.      Huebner .................................................................................................4

       B.      De Haan ................................................................................................5

IV.    LEVEL OF ORDINARY SKILL IN THE ART .............................................6

V.     CLAIM CONSTRUCTION ............................................................................7

VI.    STATEMENT OF PRECISE RELIEF REQUESTED ...................................8

       1.      Claims for Which Review Is Requested ...............................................8

       2.      Statutory Grounds..................................................................................8

VII. GROUND 1: CLAIMS 1-5, 7-11, 13 AND 14 ARE
     UNPATENTABLE OVER HUEBNER ..........................................................8

       A.      Claim 1 ..................................................................................................9

               1.       [1p] “A processor for providing image data signaling to a
                        projector, the image data signaling representing an image
                        to be projected by the projector, the processor
                        comprising:” ................................................................................9

               2.       [1A] “an input to receive movement signaling associated
                        with movement of the projector; and” ......................................12

               3.       [1B] “an output configured to provide image data
                        signaling to the projector,” ........................................................14

               4.       [1C] “and wherein the processor is configured to provide
                        image data signaling to the projector based on received
                        movement signaling,” ...............................................................16



                                                         1
Case 6:20-cv-00492-ADA Document 67-1 Filed 04/09/21 Page 4 of 88

                                                                         IPR2021-00695 Petition
                                                                           U.S. Patent 8,147,071

     5.      [1D] “wherein the movement signaling provides an
             indication of one or more movement criterion of the
             projector,” .................................................................................18

     6.      [1E] “the movement criterion representing one or more
             of displacement and movement speed of the projector,
             and ” ..........................................................................................19

     7.      [1F] “wherein the processor is configured to discriminate
             a movement criterion and to provide associated image
             data signaling to project associated image data.” .....................22

B.   [Claim 2] A processor according to claim 1, wherein the
     particular image data for a particular movement criterion
     corresponds to an image associated with one or more of a
     particular function within an application, or one of a plurality of
     different applications, to be projected by the projector. .....................24

C.   [Claim 3] A processor according to claim 1, wherein the
     particular image data for a particular movement criterion
     corresponds to an image associated with a particular function
     within an application to be projected by the projector. .......................27

D.   [Claim 4] A processor according to claim 1, wherein the
     particular image data for a particular movement criterion
     corresponds to an image associated with one of a plurality of
     different applications to be projected by the projector. ......................27

E.   [Claim 5] A processor according to claim 1, wherein the
     particular image data for a particular movement criterion
     corresponds to an image associated with part of a larger image,
     and wherein movement of the projector provides for scanning
     across to and projection of respective parts of the larger image. ........28

F.   [Claim 7] A processor according to claim 5, wherein the
     movement of the projector provides for continuous scanning
     across to and projection of respective parts of the larger image. ........30

G.   [Claim 8] A processor according to claim 1, wherein the
     projector is a micro-projector. .............................................................31


                                              2
         Case 6:20-cv-00492-ADA Document 67-1 Filed 04/09/21 Page 5 of 88

                                                                                         IPR2021-00695 Petition
                                                                                           U.S. Patent 8,147,071

         H.       Claim 9 ................................................................................................31

                  1.        [9A] An apparatus comprising the processor of claim 1,
                            and a movement sensor configured to detect movement
                            of the apparatus and/or a projector, and ....................................31

                  2.        [9B] wherein the movement sensor is configured to
                            provide corresponding movement signaling to the
                            processor. ..................................................................................33

         I.       Claim 10 ..............................................................................................34

                  1.        [10A] The apparatus of claim 9, wherein: the apparatus is
                            a projector, or the apparatus comprises a projector; and ..........34

                  2.        [10B] the movement sensor is configured to detect
                            movement of the projector. .......................................................35

         J.       [Claim 11] The apparatus of claim 9, wherein the apparatus is a
                  module for a projector. ........................................................................35

         K.       Claim 13 ..............................................................................................36

         L.       Claim 14 ..............................................................................................37

                  1.        [14p] A computer readable medium comprising computer
                            program code configured to, when executed by one or
                            more processors, cause an apparatus to perform at least: .........37

VIII. GROUND 2: CLAIMS 1-14 ARE UNPATENTABLE OVER DE
      HAAN .............................................................................................................40

         A.       Claim 1 ................................................................................................40

                  1.        [1p] ............................................................................................40

                  2.        [1A] ...........................................................................................43

                  3.        [1B] ...........................................................................................45

                  4.        [1C] ...........................................................................................46

                  5.        [1D] ...........................................................................................47

                                                             3
Case 6:20-cv-00492-ADA Document 67-1 Filed 04/09/21 Page 6 of 88

                                                                           IPR2021-00695 Petition
                                                                             U.S. Patent 8,147,071

     6.       [1E]............................................................................................48

     7.       [1F] ............................................................................................50

B.   [Claim 2]..............................................................................................52

C.   [Claim 3]..............................................................................................54

D.   [Claim 4]..............................................................................................54

E.   [Claim 5]..............................................................................................54

F.   [Claim 6] A processor according to claim 5, wherein the
     movement of the projector provides for incremental scanning
     across to and projection of respective parts of the larger image. ........57

G.   [Claim 7]..............................................................................................58

H.   [Claim 8]..............................................................................................59

I.   Claim 9 ................................................................................................60

     1.       [9A] ...........................................................................................60

     2.       [9B] ...........................................................................................62

J.   Claim 10 ..............................................................................................63

     1.       [10A] .........................................................................................63

     2.       [10B] .........................................................................................64

K.   [Claim 11]............................................................................................65

L.   [Claim 12] A user interface configured to be connected to the
     processor of claim 1, the user interface configured to be
     operable to configure the processor to provide image data
     signaling to the projector based on received movement
     signaling. .............................................................................................65

M.   Claim 13 ..............................................................................................68

N.   Claim 14 ..............................................................................................69

                                               4
        Case 6:20-cv-00492-ADA Document 67-1 Filed 04/09/21 Page 7 of 88

                                                                                      IPR2021-00695 Petition
                                                                                        U.S. Patent 8,147,071

                 1.       [14p] ..........................................................................................69

IX.     NON-INSTITUTION UNDER 35 U.S.C. §§ 314 OR 325 WOULD
        BE IMPROPER .............................................................................................71

        A.       Non-Institution Under 35 U.S.C. §314(a) Is Improper .......................71

        B.       Non-Institution Under 35 U.S.C. §325 Is Improper ...........................74

X.      MANDATORY NOTICES ...........................................................................75

        A.       Real Parties-in-Interest ........................................................................75

        B.       Related Matters....................................................................................75

        C.       Lead and Back-Up Counsel, and Service Information .......................76

XI.     GROUNDS FOR STANDING......................................................................77

XII. CONCLUSION..............................................................................................77




                                                           5
    Case 6:20-cv-00492-ADA Document 67-1 Filed 04/09/21 Page 8 of 88

                                                     IPR2021-00695 Petition
                                                       U.S. Patent 8,147,071

                          LIST OF EXHIBITS

Exhibit     Description
Ex-1001     U.S. Patent No. 8,147,071 (the ’071 patent)
Ex-1002     Prosecution File History of U.S. Patent No. 8,147,071
Ex-1003     Declaration of Mr. Stephen Gray
Ex-1004     Curriculum Vitae of Mr. Stephen Gray
Ex-1005     U.S. Patent Application Publication No. 2009/0091710 to Huebner
            (“Huebner”)
Ex-1006     U.S. Patent Application Publication No. 2010/0031201 to de Haan
            (“de Haan”)
Ex-1007     Excerpts from IEEE-Wiley Dictionary (2004) (“IEEE-Wiley
            Dictionary”)
Ex-1008     European Patent No. 0773494 to Carns et al.
Ex-1009     U.S. Patent No. 7,500,758 to Adachi et al. (“Adachi”)




                                    6
         Case 6:20-cv-00492-ADA Document 67-1 Filed 04/09/21 Page 9 of 88

                                                              IPR2021-00695 Petition
                                                                U.S. Patent 8,147,071

I.       PRELIMINARY STATEMENT

         ZTE Corporation, ZTE (USA), Inc., and ZTE (TX), Inc., (collectively

“ZTE”) requests inter partes review of claims 1-14 of U.S. Patent No. 8,147,071

(Ex-1001). WSOU Investments LLC (“WSOU”) asserts the ’071 patent against

ZTE in WSOU Investments LLC v. ZTE Corporation et al., 6:20-cv-00492-ADA

(W.D. Tex.) (“Litigation”).

         The ’071 patent describes a processor configured for providing image data

“signaling”1 to a projector based on received movement signaling, but the

disclosed methods for providing image data signaling to a projector were known in

the prior art.

    No           Claim Limitation

    1p           A processor for providing image data signaling to a projector, the image
                 data signaling representing an image to be projected by the projector,
                 the processor comprising
    1A           an input to receive movement signaling associated with movement of the
                 projector; and
    1B           an output configured to provide image data signaling to the projector,

    1C           and wherein the processor is configured to provide image data signaling to
                 the projector based on received movement signaling,
    1D           wherein the movement signaling provides an indication of one or more
                 movement criterion of the projector,



1
 The ’071 patent recites “signalling” throughout the claims and the specification.
Petitioner uses the correct spelling, “signaling”, throughout this petition.
                                           1
      Case 6:20-cv-00492-ADA Document 67-1 Filed 04/09/21 Page 10 of 88

                                                          IPR2021-00695 Petition
                                                            U.S. Patent 8,147,071

 1E         the movement criterion representing one or more of displacement and
            movement speed of the projector, and
 1F         wherein the processor is configured to discriminate a movement criterion
            and to provide associated image data signaling to project associated
            image data.
                       ’071 Patent, Claim 1 (Annotated).

      Huebner (Ex-1005) (see Annotated Fig. 2 below), and De Haan (Ex-1006)

(see Annotated Fig. 3 below), disclose projecting image data based on received

movement signaling like that claimed the ’071 patent. Alone or when combined in

routine, predictable ways, Huebner and De Haan—none of which were considered

by the USPTO during prosecution of the ’071 patent—anticipate and/or render

obvious all features of the challenged claims.




(Left) Huebner, Ex-1005, Annotated Fig. 2; (Right) De Haan, Ex-1006, Annotated

                                       Fig. 3.




                                         2
      Case 6:20-cv-00492-ADA Document 67-1 Filed 04/09/21 Page 11 of 88

                                                            IPR2021-00695 Petition
                                                              U.S. Patent 8,147,071

II.   THE ’071 PATENT

      Like Huebner and De Haan, the ’071 patent describes a processor for

controlling images to be projected by a projector. ’071 patent, Abstract, 5:62-6:3;

Huebner, ¶[0005]; De Haan, ¶[0056]. Fig. 1 shows an apparatus 100 with a

processor 1 to control the connected projector 2. Id., 4:29-34. The apparatus also

includes movement sensor 3, which is unremarkably used to detect movement of

the apparatus and send its output (i.e., the movement signaling) to processor 1. Id.,

4:39-42; 6:34-41.




                           ’071 Patent, Annotated FIG. 1.
                                          3
       Case 6:20-cv-00492-ADA Document 67-1 Filed 04/09/21 Page 12 of 88

                                                             IPR2021-00695 Petition
                                                               U.S. Patent 8,147,071

III.   OVERVIEW OF PRIOR ART

       The ’071 patent was filed on April 29, 2009 without any priority claims. For

the reasons explained, each of the references discussed below is prior art.

       A.    Huebner

       U.S. Patent Pub. No. 2009/0091710 (Ex-1005, “Huebner”), published on

April 9, 2009 and filed on October 5, 2007, is prior art under 35 U.S.C. §§ 102(b)

and § 102(e).

       Huebner describes “[a]n interactive image projecting device that projects an

image onto a display surface and controls the projected image based upon

movement of the image projecting device.” Huebner, Abstract. The device

includes “a microprocessor-based control unit that is operatively associated with a

projector.” Id., ¶[0005].

       Fig. 2 of Huebner shows an image projecting device 10 with a projector 42,

control unit 24, and sensors including position sensor 38, and range locator sensor

51.” Id., ¶¶[0064], [0066], [0075]. When the image projecting device 10 moves,

the position sensor 38 sends movement signals to the control unit 24 regarding

movement of the image projecting device 10. Id., ¶[0064]. When the image

projecting device 10 is a distance from an object such as a wall, control unit 24 can

read the range locator sensor 51 to determine the distance to the wall. Id., ¶[0142].

Projector 42 is in operative communication with control unit 24 and projects an

                                          4
      Case 6:20-cv-00492-ADA Document 67-1 Filed 04/09/21 Page 13 of 88

                                                           IPR2021-00695 Petition
                                                             U.S. Patent 8,147,071

image, and control unit 24 modifies the image based on sensed movement signals.

Id., ¶¶, [0008], [0066].




                               Id., Annotated FIG. 2.

      B.     De Haan

      U.S. Patent Pub. No. 2010/0031201 (Ex-1006, “De Haan”), filed on July 31,

2008, is prior art under 35 U.S.C. § 102(e).

      De Haan describes a device that projects an image. De Haan, Abstract. De

Haan’s device 105, an internal diagram of which is shown in Fig. 3 below,

includes controller 315, accelerometer 310, and projector 305. Id., ¶[0050].

Controller 315 includes a processor and executes instructions to control

components of device 105. Id., ¶[0054]. Controller 315 receives movement

information, including speed and orientation, from accelerometer 310. Id., ¶[0056].


                                          5
      Case 6:20-cv-00492-ADA Document 67-1 Filed 04/09/21 Page 14 of 88

                                                             IPR2021-00695 Petition
                                                               U.S. Patent 8,147,071

Controller 315 determines compensation information to stabilize the projected

image so that projector 305 projects an image. Id.




                            De Haan, Annotated FIG. 3.

IV.   LEVEL OF ORDINARY SKILL IN THE ART

      A person of ordinary skill in the art (“POSA”) at the time of the purported

invention would have had a Bachelor of Science degree in Electrical Engineering

or an equivalent field, with two years of academic or industry experience in

computer systems or comparable industry experience. Ex-1003, ¶38. With more

education, for example, postgraduate degrees and/or study, less experience is

needed to attain an ordinary level of skill in the art. Similarly, more experience can

substitute for formal education. Ex-1003, ¶38.


                                          6
       Case 6:20-cv-00492-ADA Document 67-1 Filed 04/09/21 Page 15 of 88

                                                             IPR2021-00695 Petition
                                                               U.S. Patent 8,147,071

V.     CLAIM CONSTRUCTION

       Only claim terms “in controversy” need be construed in IPR “and only to the

extent necessary to resolve the controversy.” Nidec Motor Corp. v. Zhongshan

Broad Ocean Motor Co., 868 F.3d 1013, 1017 (Fed. Cir. 2017) (citation omitted),

cert. denied, 138 S. Ct. 1695 (2018). No claim terms need to be construed by the

Board at this time.

       In the District Court, Petitioner and Patent Owner have offered the following

terms for construction, see Litigation, Dkt. 59, p. 9:

     Claim                Term            Petitioner’s Proposed    Patent Owner’s
                                               Construction           Proposed
                                                                    Construction
  1, 9, 13,    “movement signaling”             Indefinite            Plain and
                                                                  Ordinary Meaning
      14

                      “discriminate”            Indefinite            Plain and
                                                                  Ordinary Meaning
  1, 13, 14      “provide associated            Indefinite            Plain and
               image data signaling to                            Ordinary Meaning
              project associated image
                        data”
  1, 9, 13,        “the processor”              Indefinite            Plain and
                                                                  Ordinary Meaning
      14



For the purpose of this IPR, Petitioner adopts Patent Owner’s constructions for the

above terms. Moreover, given the similarities between the prior art the disclosure


                                           7
      Case 6:20-cv-00492-ADA Document 67-1 Filed 04/09/21 Page 16 of 88

                                                            IPR2021-00695 Petition
                                                              U.S. Patent 8,147,071

of the ’071 patent, no express construction of these terms is needed to determine

whether the claims are unpatentable.

VI.   STATEMENT OF PRECISE RELIEF REQUESTED

             1.   Claims for Which Review Is Requested

      Petitioners respectfully request review under 35 U.S.C. § 311 of claims 1-14

of the ’071 patent and cancellation of those claims as unpatentable.

             2.   Statutory Grounds

      This petition presents the following grounds of unpatentability:

      Ground            References               Basis          Challenged Claim(s)

         1               Huebner             § 102, § 103        1-5, 7-11, 13, and 14


         2               De Haan             § 102, § 103                1-14



VII. GROUND 1: CLAIMS 1-5, 7-11, 13 AND 14 ARE UNPATENTABLE
     OVER HUEBNER

      Huebner anticipates claims 1-5, 7-11, 13 and 14. Ex-1003, ¶51.

Huebner discloses each and every element of the claims. But to the extent Patent

Owner argues sending video data/content to a microprocessor, as recited in

Huebner, does not disclose the claimed “image data,” it would have been

obvious. Ex-1003, ¶51.




                                         8
      Case 6:20-cv-00492-ADA Document 67-1 Filed 04/09/21 Page 17 of 88

                                                            IPR2021-00695 Petition
                                                              U.S. Patent 8,147,071

      A.     Claim 1

      Huebner anticipates and/or renders obvious claim 1. Ex-1003, ¶52.

             1.    [1p] “A processor for providing image data signaling to a
                   projector, the image data signaling representing an image to
                   be projected by the projector, the processor comprising:”

      Huebner teaches the preamble because Huebner discloses a control unit with

a microprocessor (i.e., claimed processor) that communicates video data (including

the images in the video) to the projector to be projected. Ex-1003, ¶53.

      Huebner discloses the claimed processor because its control unit 24 includes

a microprocessor. Id., ¶¶[0005], [0060]. A POSA would have understood that a

microprocessor is a type of processor. Ex-1003, ¶54.

      Huebner also discloses the claimed projector because its “image projecting

device includes a projector that generates an image from a control unit.” Id.,

Abstract. As shown in Figure 2, Huebner’s image projecting device 10 includes

projector 42 and control unit 24. Id., ¶[0064]. The projector 42 communicates with

control unit 24 “to project an image from the image projecting device 10.” Id.,

¶[0066].




                                          9
      Case 6:20-cv-00492-ADA Document 67-1 Filed 04/09/21 Page 18 of 88

                                                              IPR2021-00695 Petition
                                                                U.S. Patent 8,147,071




                                Id., Annotated FIG. 2.

      Additionally, Huebner discloses the claimed signaling. Huebner discloses “a

central control unit 24 that controls the operation of the entire device.” Id., ¶[0024].

The “projector 42” “is in operative communication with control unit 24.” Id.,

¶[0066]. The control unit sends video data or content to its projector system. Id., ¶¶

[0124], [0125], [0144], [0172]. A POSA would have understood these

communications to be “signals” because that is how device components

communicate information. Ex-1003, ¶56 (citing IEEE-Wiley Dictionary, 707).

Thus, a POSA would have understood that Huebner’s control unit conveys

information via signals to other components, such as an image to a projector. Ex-

1003, ¶56.



                                          10
      Case 6:20-cv-00492-ADA Document 67-1 Filed 04/09/21 Page 19 of 88

                                                            IPR2021-00695 Petition
                                                              U.S. Patent 8,147,071

      Similarly, Huebner discloses the claimed image data signaling. Huebner

discloses “[t]he image projecting device includes a projector that generates an

image from a control unit.” Id., Abstract; see id., claims 1, 9, 23. For example,

Huebner discloses “projector 42 that is in operative communication with control

unit 24 and is operable to project an image from the image projecting device 10.”

Id., ¶[0066]. Further, Huebner discloses control units that sends video data or

content to its projector system. Id., ¶¶ [0124], [0125], [0144], [0172]. A POSA

would have understood that a video is a series of images. Ex-1003, ¶57 (citing

IEEE-Wiley Dictionary, 837) (defining video as “consisting of, or pertaining to

images or sequences of images.”). A POSA would have understood that video data,

content, or images communicated between the processor and the projector of

Huebner’s device corresponds to the claimed image data signaling because

Huebner’s control unit sends video and image content and data to the projector that

the projector projects. Ex-1003, ¶57.

      To the extent Patent Owner argues that “send[ing] video data” or “video

content,” as taught by Huebner, does not disclose providing the claimed “image

data,” a POSA would have found it obvious to send images from control unit 24 to

projector 42 because the video data/content comprise single image data. Ex-1003,

¶58. For instance, Huebner describes displaying images throughout. Huebner,

Abstract, ¶[0066], [0075]. And, Huebner discloses “project[ing] an image created
                                         11
      Case 6:20-cv-00492-ADA Document 67-1 Filed 04/09/21 Page 20 of 88

                                                           IPR2021-00695 Petition
                                                             U.S. Patent 8,147,071

by the control unit.” Id., claims 1, 9, 23. Thus, a POSA would have used the

teachings of Huebner to send and/or display image data through the same devices

and functionality for sending video data. Ex-1003, ¶58.

             2.    [1A] “an input to receive movement signaling associated
                   with movement of the projector; and”

      Huebner teaches this claim limitation because Huebner discloses a control

unit (i.e., claimed processor) that receives movement signals from a position sensor

and a range locator sensor inside of Huebner’s device. Ex-1003, ¶59.

      Huebner discloses the claimed input. As shown in Fig. 2, Huebner’s image

projecting device 10 including control unit 24 and sensors including position

sensor 38 and range locator sensor 51. Id., ¶¶[0064], [0066], [0075].




                                         12
      Case 6:20-cv-00492-ADA Document 67-1 Filed 04/09/21 Page 21 of 88

                                                             IPR2021-00695 Petition
                                                               U.S. Patent 8,147,071

                                Id., Annotated FIG. 2.

Huebner discloses control unit 24 “controls operation of the entire device” and “is

capable of operating the components” of the device. Id., ¶[0060]. One component

is the spatial positions sensor 38 “that is operatively connected to the control unit

24.” Id., ¶[0064]. Another component is “range locator sensor 51 [that] is

operatively connected to the control unit.” Id., ¶[0075].   Huebner discloses two

types of movement signaling associated with movement of the projector, as

claimed. First, When a position sensor 38 (e.g., “a MEMS accelerometer”)

“provides movement signals to the control unit 24.” Id., ¶[0064] (emphasis added).

These signals “provide[] information to the control unit regarding movement of the

entire image projecting device 10 [(which includes a projector)] along x, y, and z

axes.” Id., ¶[0064].

      Second, Huebner’s control unit 24 also reads data from a range locator

sensor 51 to determine a distance between the device and the wall. Id., ¶[0142].

The “range locator sensor 51 is operatively connected to the control unit, providing

a means to determine the distance to the ambient surface on which the projected

image resides.” Id., ¶[0075]. Control unit 24 computes zoom based on the distance

to the wall from range locator 51, part of image projecting device 10, and thus the

information from range locator 51 corresponds to the claimed movement signaling

associated with movement of the projector. Id., ¶[0142]; Ex-1003, ¶63. A POSA
                                          13
      Case 6:20-cv-00492-ADA Document 67-1 Filed 04/09/21 Page 22 of 88

                                                             IPR2021-00695 Petition
                                                               U.S. Patent 8,147,071

would have understood the communications from the range locator sensor 51 to

control unit 24 to be “signaling” because that is how device components

communicate information. Ex-1003, ¶63 (citing IEEE-Wiley Dictionary, 707).

      A POSA would have understood that the control unit would include an input

to receive these signals from position sensor 38 and range locator sensor 51

because the sensors are external to the control unit (as shown above) and

communicate through a connection to the control unit. Ex-1003, ¶64; Id., ¶¶[0064],

[0075]. As such, a POSA would have understood that control unit 24 includes the

claimed “input.” Ex-1003, ¶64.

                3.   [1B] “an output configured to provide image data signaling
                     to the projector,”

      Huebner teaches this claim limitation because Huebner discloses a control

unit (i.e., claimed processor) that sends video data and content to a projector. Ex-

1003, ¶64.

      Huebner discloses the claimed output. As shown in Fig. 2, Huebner

discloses an image projecting device 10 including control unit 24 and projector 42.

Id., ¶[0064].




                                         14
      Case 6:20-cv-00492-ADA Document 67-1 Filed 04/09/21 Page 23 of 88

                                                              IPR2021-00695 Petition
                                                                U.S. Patent 8,147,071




                                Id., Annotated FIG. 2.

“The image projecting device includes a projector that generates an image from a

control unit.” Id., Abstract. And the “central control unit 24 [] controls the

operation of the entire device.” Id., ¶[0060]. Specifically, projector 42

“communicat[es] with the control unit 24 to project an image from the image

projecting device 10.” Id., ¶[0066]. As an example, Huebner discloses its “control

unit sends video content to the projector causing the virtual door to open, as

illustrated in FIG. 8d.” Id., ¶[0144] (emphasis added). As a further example,

Huebner discloses control units sending “video data” or “video content” to its

projector system. Id., ¶¶ [0124], [0125], [0172]. Because control unit 24 is a

processor that sends video and image data to projector 42 for projection, a POSA



                                          15
      Case 6:20-cv-00492-ADA Document 67-1 Filed 04/09/21 Page 24 of 88

                                                             IPR2021-00695 Petition
                                                               U.S. Patent 8,147,071

would have understood that control unit 24 discloses the claimed “output.” Ex-

1003, ¶67.

      Huebner also discloses the claimed providing image data signaling to the

projector. Huebner discloses “project[ing] an image created by the control unit.”

Id., claims 1, 9, 23. A POSA would have understood that the control unit would

include an output to send images to the projector that is external to the control unit

(as shown above). Ex-1003, ¶68. A POSA would have understood that the control

unit sending video data and content to the projector corresponds to the claimed

“provid[ing] image data signaling to the projector,” as discussed above in Section

VII.A.1, because Huebner’s control unit sends video and image content and data to

the projector that the projector projects. Ex-1003, ¶68.

             4.     [1C] “and wherein the processor is configured to provide
                    image data signaling to the projector based on received
                    movement signaling,”

      Huebner teaches this claim limitation because Huebner discloses a control

unit (i.e., claimed processor) modifying the image based on the sensed movement

signals. Ex-1003, ¶69. As discussed above, Huebner’s control unit 24 sending

video data or content to projector 42 to display an image discloses the claimed

image data signaling, Section VII.A.1, and Huebner’s movement signals from

spatial position sensor 38 and distance information from range locator 51 disclose

movement signaling, Section VII.A.2.

                                          16
      Case 6:20-cv-00492-ADA Document 67-1 Filed 04/09/21 Page 25 of 88

                                                            IPR2021-00695 Petition
                                                              U.S. Patent 8,147,071

      Huebner’s processor is configured to provide image data signaling to the

projector based on received movement signaling in two ways. First, for its spatial

position sensor, Huebner discloses that “[b]ased upon the sensed movement

signals from the spatial position sensor, the control unit can modify the image from

the device to simulate the movement of the image projecting device.” Id., ¶[0008]

(emphasis added). The “control unit 24 reads the output of the spatial position

sensor 38 and animates the projected image accordingly.” Id., ¶[0080]. As an

example, Huebner discloses that, “if the control unit determines the device is tilted

with a quick upward flick of the wrist, the projected image may be revised to cause

the image to perform a certain action, such as having a dog sit up on its hind legs.”

Id., ¶[0081]. Second, for the range locator sensor, Huebner discloses “the projected

image can zoom in and out as a player moves the device towards or away from the

wall.” Id., ¶[0142].

      With respect to providing “image data signaling to the projector based on

movement signaling,” the ’071 patent specification describes that the processor,

once movement is detected, “provides different image data signaling to the

projector 2.” Id., 7:21-23; FIGS. 2b, 2c. As another example, the ’071 patent

describes detecting movement and providing “image data signaling to the projector

202 that causes the projector 202 to project a magnified version of image ‘A’.” Id.,

8:37-42; FIGS. 3b, 3c.
                                         17
      Case 6:20-cv-00492-ADA Document 67-1 Filed 04/09/21 Page 26 of 88

                                                           IPR2021-00695 Petition
                                                             U.S. Patent 8,147,071

      Huebner’s disclosure of moving and animating an image based on

movement of device 10 provides more detail than that discussed in the ’071 patent.

Similarly, Huebner’s disclosure of projecting an image and the zoom necessary for

the image based on movement of device 10 relative to a wall or surface provides

more detail than that discussed in the ’071 patent. Thus, Huebner’s disclosures

correspond to the ’071 patent, and Huebner’s moving and animating an image and

zooming in and out anticipates this claim limitation. Ex-1003, ¶72.

            5.     [1D] “wherein the movement signaling provides an
                   indication of one or more movement criterion of the
                   projector,”

      Huebner teaches this claim limitation because Huebner discloses a control

unit (i.e., claimed processor) that receives movement signals from a position sensor

and a range locator sensor inside of Huebner’s device that measure position and

range (i.e., claimed movement criterion), respectively. Ex-1003, ¶73.

      Huebner discloses the claimed movement signaling as discussed above in

Section VII.A.2, because Huebner discloses movement information from position

sensor 38 and range locator sensor 51 (the claimed “movement signaling”) that is

read by control unit 24. Huebner also discloses the claimed indication of one or

move movement criterion of the projector because positions sensor 38 and range

locator sensor 51 determines movement information that are received by control

unit 24. Huebner discloses that its position sensor 38 determines movement and

                                        18
      Case 6:20-cv-00492-ADA Document 67-1 Filed 04/09/21 Page 27 of 88

                                                            IPR2021-00695 Petition
                                                              U.S. Patent 8,147,071

orientation information of image projecting device 10. Id., ¶¶[0064], [0066].

Huebner also disclose a range locator sensor 51 that determines distance

information of image projecting device 10 to a surface. Id., ¶¶[0075], [0142].

Huebner discloses that control unit 24 reads position sensor 38 and range locator

sensor 51. Id., ¶¶[0066], [0075]. Further, position sensor 38 “provides movement

signals to the control unit 24.” Id., ¶[0064] (emphasis added). Huebner’s

movement and distance information from these sensors anticipates the claimed

“one or more movement criterion of the projector.” Ex-1003, ¶75.

             6.    [1E] “the movement criterion representing one or more of
                   displacement and movement speed of the projector, and ”

      Huebner teaches this claim limitation because Huebner discloses a control

unit (i.e. claimed processor) that reads and receives movement signals from a

position sensor and a range locator, where the position sensor measures relative

motion (i.e. claimed displacement, movement speed) and the range locator

measures distance from a wall (i.e. claimed displacement). Ex-1003, ¶76.

      This limitation requires only one of (1) displacement or (2) movement speed

of the projector. Huebner discloses both.

      Huebner discloses the claimed displacement. Huebner’s position sensor 38,

an accelerometer, “determine[s] the relative motion of the device in 3D space as

the player moves the device in an arc, zigzag, or a straight motion.” Id., ¶¶[0064],


                                         19
      Case 6:20-cv-00492-ADA Document 67-1 Filed 04/09/21 Page 28 of 88

                                                             IPR2021-00695 Petition
                                                               U.S. Patent 8,147,071

[0080] (emphasis added). The accelerometer provides information “regarding

movement of the entire image projecting device 10 along x, y, and z axes.” Id.,

¶[0064]. For example, “a quick, upward flick of the wrist” results in the image

performing a certain action. Id., ¶[0080]. A POSA would have understood that

information regarding movement along x, y, and z axes would include

displacement, Ex-1003, ¶78, because relative motion in 3D space, such as an arc,

zigzag, or straight motion, is detected by position sensor 38. Id., ¶[0064]. The

information from position sensor 38 includes information regarding movement

along x, y, and z axes which would include, for example, determining where the

device is at one point along one axis and then later determining where the device is

along another point along the same axis, which is displacement. Ex-1003, ¶78.

Thus, a POSA would have understood that the taught “relative motion” and

information regarding movement along axes discloses the claimed “displacement.”

Ex-1003, ¶78.

      As further displacement examples, Huebner discloses a range locator sensor

51 that determines “the distance to the wall” or other surface. Id., ¶¶[0075], [0142].

Huebner also discloses an emitter 52 and image sensor 62, also including within

image projecting device 10, that use the light path to determine the distance to the

projection surface. Id., ¶¶[0007], [0075]. A POSA would have understood that the



                                         20
      Case 6:20-cv-00492-ADA Document 67-1 Filed 04/09/21 Page 29 of 88

                                                              IPR2021-00695 Petition
                                                                U.S. Patent 8,147,071

distance to the wall or other projecting surface corresponds to the claimed

“displacement.” Ex-1003, ¶79.

      Huebner discloses the claimed movement speed. Huebner discloses position

sensor 38, including a MEMS accelerometer, “provides information to the control

unit regarding movement of the entire image projecting device 10 along x, y and z

axes.” Id., ¶[0064]. Further, “the x, y, z axis spatial position sensor 38, the device

10 can determine the relative motion of the device in 3D space as the player moves

the device in an arc, zigzag, or a straight motion.” Id., ¶[0080]. Such motion may

include “a quick, upward flick of the wrist.” Id., ¶[0081]. A POSA would have

understood that information regarding movement along x, y, and z axes would

include speed, Ex-1003, ¶80, because relative motion in 3D space, such as a

“quick” flick of the wrist, is detected by position sensor 38. Id. A POSA would

have understood that information regarding relative motion would include speed

because speed is a measure of motion. Ex-1003, ¶80. As such, the taught “relative

motion” corresponds to the claimed “movement speed.” Ex-1003, ¶80. If Patent

Owner argues that relative motion does not disclose “movement speed,” a POSA

would have found it obvious to measure speed from the movement information

from position sensor 38 because speed is one of a finite number of predictable

measures of motion. Ex-1003, ¶80.



                                          21
      Case 6:20-cv-00492-ADA Document 67-1 Filed 04/09/21 Page 30 of 88

                                                             IPR2021-00695 Petition
                                                               U.S. Patent 8,147,071

             7.    [1F] “wherein the processor is configured to discriminate a
                   movement criterion and to provide associated image data
                   signaling to project associated image data.”

      Huebner teaches this claim limitation because Huebner discloses a control

unit (i.e., claimed processor) that reads and receives movement signals from a

position sensor and a range locator sensor, and the control unit modifies the

projected image in response to the movement signals based on the information

from the sensors. Ex-1003, ¶81.

      Huebner discloses the claimed image data signaling as discussed above in

Section VII.A.2 because Huebner discloses modifying, moving, and animating

images based on received movement signals from the position sensor and the range

locator sensor.

      The ’071 patent discloses that processor 1 “associate[s] particular image data

with a particular movement criterion represented/indicated by received movement

signaling.” Id., 5:37-41. Other than the claim language, this is the only disclosure

of the ’071 patent for the claimed “discriminate a movement criterion.”

      Huebner discloses the claimed “processor configured to discriminate a

movement criterion.” For the spatial position sensor, Huebner discloses that

“[b]ased upon the sensed movement signals from the spatial position sensor, the

control unit can modify the image from the device to simulate the movement of the

image projecting device.” Id., ¶[0008] (emphasis added). The control unit “reads

                                         22
      Case 6:20-cv-00492-ADA Document 67-1 Filed 04/09/21 Page 31 of 88

                                                            IPR2021-00695 Petition
                                                              U.S. Patent 8,147,071

the output of the spatial position sensor 38 and animates the projected image

accordingly.” Id., ¶[0080]. “For example, if a player sweeps or moves the device

along the wall in a left horizontal direction, the projected image moves in an

animated manner to the left.” Id. A POSA would have understood that the control

unit receives the movement information from the spatial position sensor 38,

corresponding to the claimed discriminating a movement criterion. Ex-1003, ¶84.

      For the range locator sensor, Huebner discloses that the control unit “reads

the range locator 51, determines the distance to the wall, and computes the

necessary logical image zoom required to maintain the scale of the projected

image.” Id., ¶[0142]. For example, “the device updates the projected image every

1/3 second with the appropriate image zoom relative to the projection distance.” Id.

By reading the range locator and computing (and recomputing) image zoom,

Huebner discloses providing an image based on a movement because it computes

the image zoom based on movement relative to distance of the device from the

wall. Ex-1003, ¶85. A POSA would have understood that the control unit reads the

range locator sensor 51, corresponding to the claimed discriminating a movement

criterion. Ex-1003, ¶85.

      Huebner further discloses the claimed processor is configured to provide

associated image data signaling to project associated image data. As discussed

above, Huebner discloses that “[b]ased upon the sensed movement signals from
                                         23
      Case 6:20-cv-00492-ADA Document 67-1 Filed 04/09/21 Page 32 of 88

                                                             IPR2021-00695 Petition
                                                               U.S. Patent 8,147,071

the spatial position sensor, the control unit can modify the image from the device

to simulate the movement of the image projecting device.” Id., ¶[0008] (emphasis

added). The control unit “reads the output of the spatial positions sensor 38 and

animates the projected image accordingly.” Id., ¶[0080]. For example, “if a player

sweeps or moves the device along the wall in a left horizontal direction, the

projected image moves in an animated manner to the left.” Id., ¶[0080]. The

control unit also “reads the range locator 51, determines the distance to the wall,

and computes the necessary logical image zoom required to maintain the scale of

the projected image.” Id., ¶[0142]. Because control unit receives movement signals

from and reads spatial positions sensor and range locator sensor, and then moves,

animates, or zooms in and out of an image in response to the movement, Huebner

discloses providing the claimed associate image data signaling to project

associated image data. Ex-1003, ¶86.

      B.     [Claim 2] A processor according to claim 1, wherein the
             particular image data for a particular movement criterion
             corresponds to an image associated with one or more of a
             particular function within an application, or one of a plurality of
             different applications, to be projected by the projector.

      Huebner teaches this claim limitation because Huebner discloses a control

unit (i.e., claimed processor) that receives movement signals from a position sensor

and reads a range locator sensor and projects and animates an image based on the

received information. Ex-1003, ¶87.

                                         24
      Case 6:20-cv-00492-ADA Document 67-1 Filed 04/09/21 Page 33 of 88

                                                            IPR2021-00695 Petition
                                                              U.S. Patent 8,147,071

      Huebner discloses the claimed particular movement criterion. As discussed

above in Section VII.A.7, the control unit reads both spatial position and range

movement information from the position sensor and range locator sensor (the

claimed “movement criterion”).

      Huebner further discloses the claimed particular image data. As discussed

above in Section VII.A.7, control unit 24 modifies an image based on information

from spatial position sensor 38 and determines a zoom based on information from

range locator sensor 51. As another example, the control unit can “cause the image

to perform certain functions depending upon the movement of the track ball 36

with player’s finger.” Id., ¶[0080] (emphasis added).

      Huebner discloses the claimed application. Huebner discloses that its

devices “10a, 10b could be programmed to display any type of image desire.” Id.,

¶[0077]. Huebner’s devices are for “playing games and other interactive

opportunities.” Id., ¶[0004]. An application is “[a] computer program designed to

enable end users to perform specific tasks.” IEEE-Wiley Dictionary, 33. A POSA

would have understood that Huebner’s devices 10a, 10b are programmed to

display images, and specifically based on the movement of devices 10a, 10b (e.g.,

changing zoom, animating or modifying an image, or performing certain

functions). Ex-1003, ¶90. For each specific task performed, and resultant displayed

image, control unit 24 would have been programmed, and such programming
                                         25
      Case 6:20-cv-00492-ADA Document 67-1 Filed 04/09/21 Page 34 of 88

                                                              IPR2021-00695 Petition
                                                                U.S. Patent 8,147,071

would be within an application for playing games or other interactive

opportunities. Ex-1003, ¶90.

      As examples, Huebner explains that, “if a player sweeps or moves the

device along the wall in a left horizontal direction, the projected image moves in an

animated manner to the left.” Id., ¶[0080]. As a further example, Huebner discloses

“if the control unit determines the device is tilted with a quick upward flick of the

wrist, the projected image may be revised to cause the image to perform a certain

action, such as having a dog sit up on its hind legs.” Id., ¶[0081].

      This limitation requires only one of projecting an image associated with

(1) one or more of a particular function within an application or (2) an image

associated with one of a plurality of different applications. Huebner discloses both.

      Huebner discloses the claimed image associated with one or more of a

particular function within an application to be projected by the projector. Because

Huebner’s control unit 24 is programmed to display specific images based on

specific movements, a POSA would have understood that the specific images

based on movements described by Huebner correspond to computer programs

designed to enable end users to perform specific tasks (i.e., applications). Ex-1003,

¶93. The above examples demonstrate Huebner’s disclosure of this claim

including, for example, a dog sitting up (i.e. the claimed image being displayed)

based on a quick, upward flick of the wrist (i.e. the claimed particular function
                                          26
      Case 6:20-cv-00492-ADA Document 67-1 Filed 04/09/21 Page 35 of 88

                                                              IPR2021-00695 Petition
                                                                U.S. Patent 8,147,071

within an application). Id., ¶¶[0076], [0081].Huebner also discloses the claimed

image associated with “one of a plurality of different applications” to be projected

by the projector. Because Huebner’s control unit is programmed to display specific

images based on specific movements for “games and other interactive

opportunities,” Huebner discloses that one image may be associated with one game

or interactive opportunity of a number of games or interactive opportunities. This

is consistent with Huebner’s disclosure of a number of games or interactive

opportunities, for example, projecting cats and dogs, id., ¶[0087], FIG. 4A, sabers

and dragons, id., ¶[0145], FIG. 11, and spaceships and lasers. Id., ¶[0172], FIG. 20.

Each of these displays changes or animates based on movement of device 10, and

thus Huebner’s disclosure corresponds to the claimed particular function within

one of a plurality of different applications. Ex-1003, ¶94.

      C.     [Claim 3] A processor according to claim 1, wherein the
             particular image data for a particular movement criterion
             corresponds to an image associated with a particular function
             within an application to be projected by the projector.

      Huebner teaches this claim for the same reasons discussed above in claim 2

Section VII.B because there is no patentable distinction between claim 3 and claim

2, as discussed in Mr. Gray’s declaration. Ex-1003, ¶¶95-96.

      D.     [Claim 4] A processor according to claim 1, wherein the
             particular image data for a particular movement criterion



                                         27
      Case 6:20-cv-00492-ADA Document 67-1 Filed 04/09/21 Page 36 of 88

                                                            IPR2021-00695 Petition
                                                              U.S. Patent 8,147,071

             corresponds to an image associated with one of a plurality of
             different applications to be projected by the projector.

      Huebner teaches this claim same reasons discussed above in claim 2 in

Section VII.B because there is no patentable distinction between claim 4 and claim

2, as discussed in Mr. Gray’s declaration. Ex-1003, ¶¶97-98.

      E.     [Claim 5] A processor according to claim 1, wherein the
             particular image data for a particular movement criterion
             corresponds to an image associated with part of a larger image,
             and wherein movement of the projector provides for scanning
             across to and projection of respective parts of the larger image.

      Huebner teaches this claim limitation because Huebner discloses a device

that projects an image onto a larger display area, provided by an external device,

and the movement of the device changes the position of the image and projects the

image as part of the larger display area. Ex-1003, ¶99.

      Huebner discloses the claimed “particular image data for a particular

movement criterion,” as discussed above in Section VIII.B, because Huebner

discloses changing, modifying, and zooming in and out of an image based on

movement.

      Huebner also discloses an image associated with part of a larger image.

Huebner discloses that “images from more than one image processing device can

be synchronized to provide a single, coherent image result.” Id., ¶[0162]. Its device

10 may connect, via internet network 112, to “an external device 110,” including


                                         28
      Case 6:20-cv-00492-ADA Document 67-1 Filed 04/09/21 Page 37 of 88

                                                            IPR2021-00695 Petition
                                                              U.S. Patent 8,147,071

an “additional graphic display, perhaps having greater display area and resolution.”

Id., ¶¶[0137]-[0138]. Device 10 can then project an image that interacts with the

external device 110’s video display. Id., ¶[0139]. For example, when pointed at the

external device 110’s larger display area, device 10 projects an image that is part of

the larger display area. Id.

      Huebner also discloses movement of the projector provides for scanning

across to and projection of respective parts of the larger image. Huebner device 10

can project an image that interacts with the external device 110’s video display.

Id., ¶[0139]. For example, “if the device's projected image was a dog, and the

video display subject matter was a garden of flowers, a player may sweep the

hand-held projector device in a horizontal motion, and see an animated dog go

rollicking through the garden of flowers.” Id. In this example, the dog (the claimed

“image associated with part of a larger image”) moves across the garden of flowers

(the claimed “larger image”) based on the sweeping of the device (the claimed

“movement of the projector”). Ex-1003, ¶102. A POSA would have understood

that moving and animating the dog based on the sweeping of Huebner’s device,

because projection of the dog image is from the device and onto the larger display

area provided by external device 110, corresponds to the claimed “projector

provides for scanning across to and projection of respective parts of the larger

image.” Ex-1003, ¶102.
                                         29
      Case 6:20-cv-00492-ADA Document 67-1 Filed 04/09/21 Page 38 of 88

                                                            IPR2021-00695 Petition
                                                              U.S. Patent 8,147,071

      F.     [Claim 7] A processor according to claim 5, wherein the
             movement of the projector provides for continuous scanning
             across to and projection of respective parts of the larger image.

      Huebner teaches this claim limitation because Huebner discloses a device

that projects an image onto a larger projection area, provided by an external device,

and the movement of the device changes the position of the image and projects the

image as part of the larger display area. Ex-1003, ¶103.

      Huebner discloses the claimed “movement of the projector provides for

continuous scanning across to and projection of respective parts of the larger

image.” As discussed above for claim 5 in Section VII.E, Huebner discloses that

“if the device's projected image was a dog, and the video display subject matter

was a garden of flowers, a player may sweep the hand-held projector device in a

horizontal motion, and see an animated dog go rollicking through the garden of

flowers.” Id. (emphasis added). In this example, the dog (the claimed “image

associated with part of a larger image”) moves across the garden of flowers (the

claimed “larger image”) based on the sweeping of the device (the claimed

“movement of the projector provides for continuous scanning across to and

projection of respective parts of the larger image”). A POSA would have

understood that Huebner’s projection of the image such as the dog would be

maintained by the image projecting device to display a constant image as the image

projecting device moves (the claimed “continuous scanning across to and

                                         30
       Case 6:20-cv-00492-ADA Document 67-1 Filed 04/09/21 Page 39 of 88

                                                             IPR2021-00695 Petition
                                                               U.S. Patent 8,147,071

projection”), for example, when the dog rollicks as it moves on the larger image of

the garden of flowers. Ex-1003, ¶104. A POSA would have understood that

sweeping motion of Huebner’s device and resulting movement of the dog image as

part of the larger display area corresponds to the claimed “continuous scanning

across to and projection of respective parts of the larger image.” Ex-1003, ¶104.

       G.    [Claim 8] A processor according to claim 1, wherein the projector
             is a micro-projector.

       Huebner teaches this claim limitation because Huebner discloses its image

projecting device is a hand-held projector device. Huebner, ¶[0058] (describing a

device “held in the hand”); id., ¶[0004] (describing “a hand held device”). Ex-

1003, ¶105. The ’071 patent describes a “micro-projector” as “a smaller projecting

unit than is found in, for example, home theatre size projectors” and “is capable of

being easily moved by a user’s hand, in that it is hand portable.” Ex-1001, 4:66-

5:3.

       H.    Claim 9

             1.    [9A] An apparatus comprising the processor of claim 1, and
                   a movement sensor configured to detect movement of the
                   apparatus and/or a projector, and

       Huebner teaches this claim limitation because Huebner discloses a control

unit (i.e., claimed processor) that includes a position sensor within the housing of

an image projecting device that determines relative motion. Ex-1003, ¶108.



                                         31
      Case 6:20-cv-00492-ADA Document 67-1 Filed 04/09/21 Page 40 of 88

                                                            IPR2021-00695 Petition
                                                              U.S. Patent 8,147,071

      Huebner discloses the claimed apparatus and that the apparatus includes the

claimed movement sensor. Fig. 2 of Huebner shows an image projecting device 10

including control unit 24, projector 42, and sensors including position sensor 38.

Id., ¶¶[0064], [0066], [0075].




                                 Id., Annotated FIG. 2.

Huebner’s image projecting device 10 including control unit 24 corresponds to the

claimed “apparatus.” Ex-1003, ¶110.

      Huebner discloses the claimed movement sensor configured to detect

movement of the apparatus and/or a projector because its position sensor “is a

MEMS accelerometer that provides movement signals,” including information


                                          32
      Case 6:20-cv-00492-ADA Document 67-1 Filed 04/09/21 Page 41 of 88

                                                             IPR2021-00695 Petition
                                                               U.S. Patent 8,147,071

“regarding movement of the entire image projecting device 10 along x, y and z

axes.” Id., ¶[0064]. Huebner discloses detecting movement of both the apparatus

and a projector because “image projecting device 10 includes a projector 42.” Id.,

¶[0066]. Because image projecting device 10 includes control unit 24, projector 42,

and position sensor 38, a POSA would have understood that position sensor 38

anticipates the claimed “movement sensor configured to detect movement of the

apparatus and/or a projector.” Ex-1003, ¶111.

             2.     [9B] wherein the movement sensor is configured to provide
                    corresponding movement signaling to the processor.

      Huebner teaches this claim limitation because Huebner discloses a control

unit that receives movement signals from a position sensor. Ex-1003, ¶112.

      Huebner discloses the claimed movement signaling as discussed above in

Section VII.A.2, because control unit 24 receives movement signals from and

reads spatial positions sensor 38 and range locator sensor 51. Ex-1003, ¶113.

      Huebner discloses the claimed movement sensor is configured to provide

corresponding movement signaling to the processor because Huebner discloses

that its “image projecting device can also include a spatial positions sensor that is

mounted within the housing of the image projected device and is operable to

generate a movement signal received by the control unit that is based upon the

movement of the housing.” Id., ¶[0008] (emphasis added). Huebner further


                                          33
      Case 6:20-cv-00492-ADA Document 67-1 Filed 04/09/21 Page 42 of 88

                                                             IPR2021-00695 Petition
                                                               U.S. Patent 8,147,071

discloses its control unit 24 “reads the output of the spatial positions sensor 38 and

animates the projected image accordingly.” Id., ¶[0080]. Reading spatial sensor 38

anticipates the claimed “the movement sensor is configured to provide

corresponding movement signaling to the processor.” Ex-1003, ¶114.

      I.     Claim 10

             1.     [10A] The apparatus of claim 9, wherein: the apparatus is a
                    projector, or the apparatus comprises a projector; and

      Huebner discloses the claimed apparatus is a projector or the apparatus

includes a projector. Fig. 2 of Huebner shows an image projecting device 10

including projector 42. Id., ¶¶[0064], [0066], [0075].




                               Id., Annotated FIG. 2.


                                          34
      Case 6:20-cv-00492-ADA Document 67-1 Filed 04/09/21 Page 43 of 88

                                                            IPR2021-00695 Petition
                                                              U.S. Patent 8,147,071

Because it includes projector 42, Huebner’s image projecting device 10 discloses

the claimed “apparatus comprises a projector.”

             2.    [10B] the movement sensor is configured to detect
                   movement of the projector.

      Huebner discloses the claimed movement sensor is configured to detect

movement of the projector because Huebner discloses that its “image projecting

device can also include a spatial positions sensor that is mounted within the

housing of the image projected device and is operable to generate a movement

signal received by the control unit that is based upon the movement of the

housing.” Id., ¶[0008] (emphasis added). Huebner discloses its image projecting

device housing includes projector 42. Id., ¶[0066]; FIG. 2. Spatial sensor 38

generating a movement signal based on the movement of the image projecting

device housing corresponds to the claimed “movement sensor is configured to

detect movement of the projector.” Ex-1003, ¶118.

      J.     [Claim 11] The apparatus of claim 9, wherein the apparatus is a
             module for a projector.

      Huebner discloses the claimed apparatus is a module for a projector.

Huebner discloses that its device 10 “is a standalone device.” Huebner, ¶[0138].

Further, Huebner discloses “it is contemplated that the images from more than one

image processing device can be synchronized to provide a single, coherent image

result.” Id., ¶[0139]. And, its device 10 may connect, via internet network 112, to

                                         35
      Case 6:20-cv-00492-ADA Document 67-1 Filed 04/09/21 Page 44 of 88

                                                             IPR2021-00695 Petition
                                                               U.S. Patent 8,147,071

“an external device 110,” including an “additional graphic display, perhaps having

greater display area and resolution.” Id., ¶¶[0137]-[0138]. Device 10 can also

project an image that interacts with the external device 110’s video display. Id.,

¶[0139]. A POSA would have understood that the external device 110’s greater

display area could be a projection, as Huebner discloses images from two

projectors interacting with regards to device 10a and a second device 10b. Id.,

¶[0078]; Ex-1003, ¶120. In this case, image projecting device 10 including

projector 42, position sensor 38, and control unit 24, is a standalone device (the

claimed “module”) that connects via the internet to the projector of external device

110 (the claimed “projector”). Ex-1003, ¶120.

      K.     Claim 13

      Huebner teaches this claim for the reasons set forth above in Sections

VII.A.1-VII.A.7 for claim 1. The limitations of claim 13 are substantially similar to

those of claim 1, except that claim 13 is a “method of” performing the same

functionality claimed in claim 1. Ex-1003, ¶122 (comparing claims); see Smart

Sys. Innovations, LLC v. Chi. Transit Auth., 873 F.3d 1364, 1368 n.7 (Fed. Cir.

2017) (quoting Accenture Glob. Servs., GmbH v. Guidewire Software, Inc., 728

F.3d 1336, 1344 (Fed. Cir. 2013), which determined that “[b]ecause the system

claim and method claim contain only minor differences in terminology but require



                                         36
      Case 6:20-cv-00492-ADA Document 67-1 Filed 04/09/21 Page 45 of 88

                                                            IPR2021-00695 Petition
                                                              U.S. Patent 8,147,071

performance of the same basic process, they should rise or fall together.” (citation,

brackets, and internal quotation marks omitted)).

      L.     Claim 14

      Huebner renders obvious claim 14 for the reasons set forth above in Sections

VII.A.1-VII.A.7 for claim 1. Except for claim [14p] discussed below, claim 14 is a

method that claims program code including substantially similar limitations as

those performed by the processor of claim 1 and any differences of limitation in

claims [14p] are rendered obvious. Ex-1003, ¶125 (comparing claims); see Smart

Sys. Innovations, LLC, 873 F.3d at 1368 n.7 (Fed. Cir. 2017).

             1.     [14p] A computer readable medium comprising computer
                    program code configured to, when executed by one or more
                    processors, cause an apparatus to perform at least:

      Huebner discloses the claimed computer readable medium. Fig. 2 of

Huebner shows an image projecting device 10 including control unit 24 and data

storage unit 37. Id., ¶¶[0061], [0064].




                                          37
      Case 6:20-cv-00492-ADA Document 67-1 Filed 04/09/21 Page 46 of 88

                                                             IPR2021-00695 Petition
                                                               U.S. Patent 8,147,071




                               Id., Annotated FIG. 2.

Its “data storage unit 37” is coupled to control unit 24 “enabling the reading and

writing of data during operation.” Id., ¶[0061]. The “storage unit includes dynamic

memory along with a hard drive, disk player, or flash memory cartridge, although

other kinds of data storage are clearly contemplated.” Id.

      Huebner discloses the claimed processor. Huebner discloses that its “control

unit 24 is a microprocessor.” Id., ¶[0060]. A POSA would have understood that a

microprocessor is a processor. Ex-1003, ¶129.

      Huebner discloses the claimed apparatus. Huebner discloses image

projecting device 10 that includes other components such as projector 42 and

control unit 24. Id., ¶¶[0061], [0064]; FIG. 2.


                                          38
        Case 6:20-cv-00492-ADA Document 67-1 Filed 04/09/21 Page 47 of 88

                                                           IPR2021-00695 Petition
                                                             U.S. Patent 8,147,071

        Huebner discloses the claimed computer program code executed by one or

more processors. Huebner discloses that its devices “could be programmed to

display any type of image desired.” Id., ¶[0076]. Huebner’s control unit 24

corresponds to the claimed “one or more processors” that can be programmed and

Huebner’s data storage unit 37 corresponds to the claimed “a computer readable

medium.” A POSA would have understood that Huebner’s programs correspond to

the claimed “computer program code,” because control unit 24 is a microprocessor

that operates the other components of image projecting device 10. Ex-1003, ¶130.

A POSA would have found it obvious that the program to cause the control unit 24

to operate projector 42, among other operations, would be stored on data storage

unit 37 or the other types of dynamic memory disclosed by Huebner. Ex-1003,

¶130.

        A POSA would also have understood that Huebner’s operation of other

components by control unit 24 discloses the claimed computer program code

executed by one or more processors because a “processor” is “[t]he portion of a

computer which has the necessary circuits to interpret and execute instructions, and

to control all other parts of the computer.” IEEE-Wiley Dictionary, 605. A POSA

would have understood that interpreting and executing instructions correspond to

the claimed computer program code because computer program code is a list of

instructions to perform functions of a computer. Ex-1003, ¶131.
                                        39
      Case 6:20-cv-00492-ADA Document 67-1 Filed 04/09/21 Page 48 of 88

                                                            IPR2021-00695 Petition
                                                              U.S. Patent 8,147,071

VIII. GROUND 2: CLAIMS 1-14 ARE UNPATENTABLE OVER DE HAAN

      De Haan anticipates every element of claims 1-5, 8-11, 13, and 14. Ex-1003,

¶132. De Haan anticipates and/or renders obvious every element of claims 6-7, and

12.

      A.     Claim 1

      De Haan anticipates claim 1. Ex-1003, ¶133.

             1.    [1p]

      Should the preamble be limiting, De Haan teaches it because De Haan

discloses a controller that includes a processor that operates other components of a

projecting device, including instructions to operate, where one of the components

is a projector that projects images. Ex-1003, ¶134.

      De Haan discloses the claimed processor. De Haan discloses that its

controller 315 includes a processor. Id., ¶[0054]. Specifically, De Haan discloses:

“Controller 315 may include a component that interprets and executes instructions

to control one or more other components of device 105.” Id., ¶[0054].

      De Haan also discloses the claimed projector. De Haan discloses

“projecting, by a device, content on a surface.” De Haan, Abstract. For example, as

shown in Figure 2 and Figure 3, De Haan discloses device 105 including projector

305 and controller 315. Id., ¶¶[0037], [0050]. Projector 305 “may include a

component capable of projecting images.” Id., ¶[0051].

                                         40
      Case 6:20-cv-00492-ADA Document 67-1 Filed 04/09/21 Page 49 of 88

                                                          IPR2021-00695 Petition
                                                            U.S. Patent 8,147,071




                             Id., FIG. 2 (annotated).




                              Id., Annotated FIG. 2.

      De Haan discloses the claimed processor for providing image data signaling

to a projector. A POSA would have understood that a “signal” conveys

information. Ex-1003, ¶137 (citing IEEE-Wiley Dictionary, 707). Controller 315

controls other components such as projector 305. Id., ¶¶[0055]-[0056]. As an

example, “controller 315 may determine compensation information based on the

                                       41
      Case 6:20-cv-00492-ADA Document 67-1 Filed 04/09/21 Page 50 of 88

                                                             IPR2021-00695 Petition
                                                               U.S. Patent 8,147,071

movement information so that content projected by projector 305 remains

relatively stable.” Id., ¶[0056]. Because controller 315 determines the

compensation information so that projector 305 can use it, a POSA would have

understood that controller 315 provides the compensation information, relating to

the stable image to be projected, to projector 305. Ex-1003, ¶137. A POSA would

have understood that the control of projector 305 occurs through conveying

information from controller 315 to projector 305, such as compensation

information. Ex-1003, ¶137.

      As another example, De Haan discloses several operations performed by

device 105, id., ¶¶[0065]-[0073], that are controlled by controller 315. Id., ¶[0080].

A POSA also would have understood that the operations of device 105 to be

conducted by a controller such as controller 315 because controller 315 controls

other components of device 105. Id., ¶[0054]. These operations include projecting

images based on interactions with the projected content, such as scrolling,

highlighting, dragging-and-dropping, navigating in a menu, and so on. Id.,

¶¶[0065], [0068]. A POSA would have understood that De Haan’s controller

operating its projector and processing compensation information and performing

other operations of De Haan’s device corresponds to the claimed “processor for

providing image data signaling to a projector.” Ex-1003, ¶138.



                                         42
      Case 6:20-cv-00492-ADA Document 67-1 Filed 04/09/21 Page 51 of 88

                                                             IPR2021-00695 Petition
                                                               U.S. Patent 8,147,071

      De Haan discloses the claimed image data signaling representing an image

to be projected by the projector. As discussed above, compensation information

determined by controller 315 is used by projector 305 to project a stable image. Id.,

¶[0056]. Additionally, operations such as scrolling, highlighting, dragging-and-

dropping, navigating in a menu, etc., result in images reflecting those interactions.

Id., ¶¶[0065], [0068]. A POSA would have understood that the images projected as

a result of this compensation information and operations. Ex-1003, ¶139.

             2.    [1A]

      De Haan teaches this claim limitation because De Haan discloses a

controller (i.e., claimed processor) that receives gesture and non-gesture

information, including, for example, path and speed information, from an

accelerometer inside of De Haan’s device. Ex-1003, ¶140.

      De Haan discloses the claimed input. Fig. 3 of De Haan shows a device 105

including controller 315 and accelerometer 310. Id., ¶[0050].




                                         43
      Case 6:20-cv-00492-ADA Document 67-1 Filed 04/09/21 Page 52 of 88

                                                           IPR2021-00695 Petition
                                                             U.S. Patent 8,147,071




                              Id., Annotated FIG. 3.

The controller 315 may receive gesture and non-gesture “information from

accelerometer 310,” including “trace or path information, an acceleration

measurement, a speed measurement, and other types of information” related to

movement of device 105. Id., ¶¶[0056]-[0057], [0064]. A POSA would have

understood that De Haan’s controller 315 receiving gesture information from the

accelerometer and using the gesture information corresponds to the claimed

“movement signaling associated with movement of the projector.” Ex-1003, ¶142.

Because controller 315 receives information, a POSA would have understood that

it includes the claimed input. Ex-1003, ¶142. Additionally, because controller 315

is a separate, external component from accelerometer 310, as shown in FIG. 3, a
                                        44
      Case 6:20-cv-00492-ADA Document 67-1 Filed 04/09/21 Page 53 of 88

                                                            IPR2021-00695 Petition
                                                              U.S. Patent 8,147,071

POSA would have understood that controller 315 includes the claimed “input.”

Ex-1003, ¶142.

             3.    [1B]

      De Haan teaches this claim limitation because De Haan discloses a

controller (i.e., claimed processor) that controls other components of a device,

including a projector, using gesture/non-gesture information to determine image

compensation information that is used by the projector. Ex-1003, ¶143.

      De Haan discloses the claimed output. Controller 315 controls the

components of device 105 such as projector 305. Id., ¶[0066]. The “controller 315

may determine compensation information based on the gesture information” or the

“non-gesture information” and “projector 305 may project an image based on the

compensation information.” Id., ¶¶[0056]-[0057]. Because controller 315 is a

processor that determines compensation information used by projector 305, a

POSA would have understood that control unit 24 discloses the claimed output.

Ex-1003, ¶144. Additionally, because controller 315 is a separate, external

component from projector 305, as shown in FIG. 3, a POSA would have

understood that controller 315 includes the claimed “output.” Ex-1003, ¶144.

      De Haan also discloses the claimed providing image data signaling to the

projector. A POSA would have understood that De Haan’s controller 315

providing compensation information to projector 305 and performing other

                                         45
      Case 6:20-cv-00492-ADA Document 67-1 Filed 04/09/21 Page 54 of 88

                                                           IPR2021-00695 Petition
                                                             U.S. Patent 8,147,071

operations of device 105 that result in images being projected corresponds to the

claimed “provid[ing] image data signaling to the projector,” as discussed above in

Section VIII.A.1. Ex-1003, ¶145.

            4.     [1C]

      De Haan teaches this claim limitation because De Haan discloses its control

unit (i.e., claimed processor) modifying an image based on the movement

information (i.e., claimed movement signaling) received from an accelerometer.

Ex-1003, ¶146.

      De Haan discloses the claimed image data signaling as discussed above in

Section VIII.A.1 because De Haan discloses its controller providing compensation

information to a projector and projecting images based on other operations. De

Haan discloses the claimed movement signaling as discussed above in Section

VIII.A.2 because De Haan discloses a controller that receives gesture and non-

gesture information related to movement of a device.

      With respect to providing “image data signaling to the projector based on

movement signaling,” the ’071 patent specification describes that the processor,

once movement is detected, “provides different image data signaling to the

projector 2.” Id., 7:21-23; FIGS. 2b, 2c. De Haan discloses the claimed processor

is configured to provide image data signaling to the projector based on received

movement signaling. De Haan’s “controller 315 may determine compensation

                                        46
      Case 6:20-cv-00492-ADA Document 67-1 Filed 04/09/21 Page 55 of 88

                                                           IPR2021-00695 Petition
                                                             U.S. Patent 8,147,071

information based on the gesture information” and “projector 305 may project an

image based on the compensation information.” Id., ¶[0056]. De Haan discloses,

for example “[c]ontroller 315 may determine compensation information based on

the movement information so that content projected by projector 305 remains

relatively stable” Id., ¶[0056] (emphasis added). The same is true for non-gesture

information. Id., ¶[0057]. As a further example, the device may include

components to “detect an orientation of the device, and the determining the

operation that corresponds to the movement may be based on the orientation of the

device.” Id., ¶[0015] (emphasis added). Thus, the compensation information and

other operations based on movement of the device determined and performed by

De Haan’s controller 315 anticipates the claimed providing image data signaling to

the projector based on received movement signaling. Ex-1003, ¶149.

             5.    [1D]

      De Haan teaches this claim limitation because De Haan discloses a control

unit (i.e., claimed processor) that receives gesture/non-gesture information from an

accelerometer inside of De Haan’s device that measures, for example, speed and

path information. Ex-1003, ¶150.

      De Haan discloses the claimed movement signaling as discussed above in

Section VIII.A.2 because De Haan discloses its controller receiving gesture and

non-gesture information relating to movement of a device from an accelerometer.

                                         47
        Case 6:20-cv-00492-ADA Document 67-1 Filed 04/09/21 Page 56 of 88

                                                              IPR2021-00695 Petition
                                                                U.S. Patent 8,147,071

De Haan also discloses the claimed indication of one or move movement criterion

of the projector. Accelerometer 310 “may include a 3-axis or a 2-axis

accelerometer,” and “may include one or more gyroscopes for measuring and/or

determining an orientation of device 105 and/or other types of gesture-based

detectors.” Id., ¶[0053]. Specifically, De Haan discloses that information from its

accelerometer 310 may include “trace or path information, an acceleration

measurement, a speed measurement, and other types of information” related to

movement of device 105. Id., ¶¶[0056]-[0057]. This information includes

movement information (i.e., claimed indication of one or more movement criterion

of the projector). Ex-1003, ¶151.

              6.    [1E]

        De Haan teaches this claim limitation because De Haan discloses a

controller (i.e., claimed processor) within a device that receives movement

information from an accelerometer, where the accelerometer measures, for

example, speed and path information caused by movement of the device. Ex-1003,

¶152.

        According to this limitation, only one of (1) displacement or (2) movement

speed of the projector need be disclosed in the prior art to anticipate this limitation.

Nevertheless, De Haan discloses both displacement and movement speed.



                                          48
      Case 6:20-cv-00492-ADA Document 67-1 Filed 04/09/21 Page 57 of 88

                                                            IPR2021-00695 Petition
                                                              U.S. Patent 8,147,071

      De Haan discloses the claimed displacement because De Haan discloses

accelerometer 315 that provides gesture or non-gesture information that includes

“length of movement,” and “trace or path information.” Id., ¶¶[0056], [0057]. A

POSA would have understood that length of movement corresponds to the claimed

“displacement,” because displacement is a distance from one point to another. Ex-

1003, ¶154. A POSA would have understood that the measuring trace or path

information would include determining the difference of De Haan’s device

position at one point and the position of the device at another point, corresponding

to the claimed “displacement.” Ex-1003, ¶154.

      De Haan discloses the claimed movement speed, because De Haan discloses

accelerometer 315 measures “speed” “caused by the movement of device 105.” Id.,

¶[0053]. Accelerometer 315 provides gesture or non-gesture information that

includes “speed.” Id., ¶¶[0056]-[0057]. As such, the taught “speed” corresponds to

the claimed “movement speed.” Ex-1003, ¶155.

      De Haan discloses the claimed movement criterion representing one or more

of displacement and movement speed of the projector, because De Haan discloses

its accelerometer 315 is within device 105 and measures trace or path information

and speed of device 105. Id., ¶¶[0056]-[0057].




                                         49
      Case 6:20-cv-00492-ADA Document 67-1 Filed 04/09/21 Page 58 of 88

                                                            IPR2021-00695 Petition
                                                              U.S. Patent 8,147,071

              7.   [1F]

      De Haan teaches this claim limitation because De Haan discloses a

controller (i.e., claimed processor) that distinguishes movement information from

an accelerometer, and the controller uses the gesture/non-gesture information to

determine image compensation information that is used by the projector in

projecting an image. Ex-1003, ¶157.

      De Haan discloses the claimed image data signaling as discussed above in

Section VIII.A.1 because De Haan discloses its controller providing compensation

information to a projector and projecting images based on other operations.

      The ’071 patent describes that its processor 1 “associate[s] particular image

data with a particular movement criterion represented/indicated by received

movement signaling.” Id., 5:37-41. Other than the claim language, this is the only

disclosure of the ’071 patent that relates to the claimed “discriminate a movement

criterion.”

      De Haan discloses the claimed “processor configured to discriminate a

movement criterion.”. De Haan discloses that “[c]ontroller 315 may determine

compensation information based on the movement information.” Id., ¶[0056]

(emphasis added). Specifically, De Haan discloses its “[c]ontroller 315 may

determine compensation information based on the non-gesture [or the gesture]

information so that the projected content may be stabilized on a surface.” Id.,

                                         50
      Case 6:20-cv-00492-ADA Document 67-1 Filed 04/09/21 Page 59 of 88

                                                            IPR2021-00695 Petition
                                                              U.S. Patent 8,147,071

¶¶[0056]-[0057] (emphasis added). Because controller 315 receives gesture and

non-gesture information, including path information and speed measurements,

controller 315 corresponds to the claimed “wherein the processor is configured to

discriminate a movement criterion.” Ex-1003, ¶160.

      As another example, De Haan discloses “detecting a movement of the

device, determining an operation that corresponds to the movement and interacts

with the content, and performing the operation.” De Haan, ¶[0003]. Additionally,

“a movement of device 105 based on a user's gesticulation may be correctly

interpreted by device 105 and an operation corresponding to the movement of

device 105 may be performed.” Id., ¶[0066] (emphasis added).

      De Haan further discloses the claimed processor is configured to provide

associated image data signaling to project associated image data. De Haan’s device

may also determine if a gesture was performed and then perform “an operation that

corresponds to the movement [of the device] and interact with the content when it

is determined that the movement includes the gesture.” Id., ¶ [0004]. The operation

might be “scrolling, selecting, entering data, highlighting, dragging-and-dropping,

or navigating in a menu.” Id., ¶¶[0006], [0065], [0081], [0112]. The performing the

operation is “based on the at least one of detected acceleration or detected speed.”

Id., ¶[0008]. For example, “the user may make a gesture to scroll.” Id., ¶¶[0037],

[0081].
                                         51
      Case 6:20-cv-00492-ADA Document 67-1 Filed 04/09/21 Page 60 of 88

                                                             IPR2021-00695 Petition
                                                               U.S. Patent 8,147,071

       B.     [Claim 2]

       De Haan teaches this claim limitation because De Haan discloses a

controller that receives movement information from an accelerometer and projects

an indicator and scrolls across an image based on the received information. Ex-

1003, ¶163.

       De Haan discloses the claimed particular movement criterion. As discussed

above in Section VIII.A.5, controller 315 receives information from accelerometer

310 regarding movement of device 105. De Haan discloses that its device

determines if a gesture is performed and “an operation that corresponds to the

movement [of the device] and interact with the content when it is determined that

the movement includes the gesture.” Id., ¶[0004].

       De Haan further discloses the claimed particular image data. As discussed

above in Section VIII.A.7, controller 315 provides compensation information that

use to stabilize the image by projector 305 and controller 315 performs operations

that result in scrolling, highlighting, etc.

       De Haan discloses the claimed application. De Haan discloses “numerous

types of applications accessible and/or stored on device 700 while utilizing device

105.” Id., ¶[0103]. De Haan discloses that its “applications may include a variety

of software programs, such as a contact list, a digital audio player, a digital media

player, an organizer, a text messenger, a calendar, a game, a web browsing device,

                                               52
      Case 6:20-cv-00492-ADA Document 67-1 Filed 04/09/21 Page 61 of 88

                                                                IPR2021-00695 Petition
                                                                  U.S. Patent 8,147,071

a projector, a camera, etc.” Id., ¶[0062]. De Haan discloses that a user can “interact

with an application or interface associated with the selection of” an icon, such as

interacting with icon 115-2 using indicator 120, shown in Figure 1 below to scroll

and select. Id., ¶¶[0037]-[0038]. A user’s gesture may be used to scroll or select.

Id.




                                       Id., FIG. 1.

       De Haan discloses the claimed image associated with one or more of a

particular function within an application, or one of a plurality of different

applications, to be projected by the projector. De Haan discloses that “device 105

may recognize a set of default movements or gestures (e.g., a stroke from left to

right, a stroke from right to left, a tap movement) that may be performed by a user

for a particular operation (e.g., to scroll from left to right, to scroll from right to
                                            53
      Case 6:20-cv-00492-ADA Document 67-1 Filed 04/09/21 Page 62 of 88

                                                            IPR2021-00695 Petition
                                                              U.S. Patent 8,147,071

left, to enter a character or to make a selection).” Id., ¶[0068]. A POSA would have

understood that De Haan’s operations such as scrolling and selecting would be

used for a function within an application or one of several applications such as

those described above, including a web browser. See id., ¶[0039]; Ex-1003, ¶167.

      C.     [Claim 3]

      De Haan teaches this claim as discussed above in claim 2 in Section VIII.B

because claim 3 includes the same claim limitations as claim 2. Ex-1003, ¶168.

Thus, Petitioner relies upon the arguments set forth above in Section VIII.B for

claim 2. Claim 3 shares substantially similar language with claim 2, as discussed in

Mr. Gray’s declaration. Ex-1003, ¶168.

      D.     [Claim 4]

      De Haan teaches this claim as discussed above in claim 2 in Section VIII.B

because claim 4 includes the same claim limitations as claim 2. Ex-1003, ¶169.

Thus, Petitioner relies upon the arguments set forth above in Section VIII.B for

claim 2. Claim 4 shares substantially similar language with claim 2, as discussed in

Mr. Gray’s declaration. Ex-1003, ¶169.

      E.     [Claim 5]

      De Haan teaches this claim limitation because De Haan discloses a device

that projects an image and is interacted with by scrolling across the image and

including projecting and using a cursor or selector. Ex-1003, ¶170.

                                         54
      Case 6:20-cv-00492-ADA Document 67-1 Filed 04/09/21 Page 63 of 88

                                                            IPR2021-00695 Petition
                                                              U.S. Patent 8,147,071

      De Haan discloses the claimed “particular image data for a particular

movement criterion,” as discussed above in Section VIII.B because De Haan

discloses a controller that receives movement information from an accelerometer

(see Section VIII.B) and projects an indicator and scrolls across an image based on

the received information (see Section VIII.B).

      De Haan also discloses an image associated with part of a larger image. De

Haan discloses that its device determines if a gesture is performed and “an

operation that corresponds to the movement [of the device] and interact with the

content when it is determined that the movement includes the gesture.” Id., ¶

[0004]. For example, “a pointer or a selector (e.g., an indicator 120) or user

interface 110 may scroll to icon 115-2 in response to the user's gesture,” as shown

below in FIG. 1. Id., ¶¶[0037], [0081].




                                          55
      Case 6:20-cv-00492-ADA Document 67-1 Filed 04/09/21 Page 64 of 88

                                                             IPR2021-00695 Petition
                                                               U.S. Patent 8,147,071

                                     Id., FIG. 1.

      De Haan also discloses movement of the projector provides for scanning

across to and projection of respective parts of the larger image through a disclosed

hand gesture. De Haan discloses that its device determines if a gesture is

performed and “an operation that corresponds to the movement [of the device] and

interact with the content when it is determined that the movement includes the

gesture.” Id., ¶[0004]. Specifically, the operation might be “scrolling, selecting,

entering data, highlighting, dragging-and-dropping, or navigating in a menu.” Id.,

¶[0006].

      De Haan also discloses the claimed projection of respective parts of a larger

image because De Haan’s FIG. 1 illustrates a menu with a scroll bar for access to

portions of the larger image. Id., FIG. 1. De Haan also discloses a web browser.

Id., ¶¶[0062], [0103]. A POSA would have understood that the menu scroll bar

would be used to scroll to different parts of a web page or navigation menu (i.e.,

the claimed larger image). Ex-1003, ¶174.

      De Haan discloses the claimed “scanning across to and projection of

respective parts of the larger image,” associated with the disclosed hand gesture

and associated scrolling features. For instance, De Haan discloses a pointer or

selector (the claimed “image associated with part of a larger image”) of device

105, where device 105 responds to a user’s gesture (the claimed “particular
                                          56
      Case 6:20-cv-00492-ADA Document 67-1 Filed 04/09/21 Page 65 of 88

                                                               IPR2021-00695 Petition
                                                                 U.S. Patent 8,147,071

movement criterion”) to scroll (the claimed “projector provid[ing] for scanning

across to and projection of respective parts of the larger image”). De Haan,

¶[0037]. A POSA would have understood that De Haan’s scrolling corresponds to

“scanning across to and projection of respective parts of the larger image.” Ex-

1003, ¶175.

      F.      [Claim 6] A processor according to claim 5, wherein the
              movement of the projector provides for incremental scanning
              across to and projection of respective parts of the larger image.

      De Haan teaches this claim limitation because De Haan discloses a device

that projects an image and can be interacted with by scrolling across the image

with varying degrees of scroll speed including according to a length of scroll. Ex-

1003, ¶176. To the extent Patent Owner argues that changing a length of scroll

does not disclose incremental scanning, De Haan renders obvious incremental

scanning because De Haan discloses varying degrees of scroll speed including

changing a length of scroll and incremental scanning would be an obvious and

predictable result of using differing lengths of scrolling, for example, to select

icons. Ex-1003, ¶176.

      De Haan discloses the claimed incremental scanning. De Haan discloses

that the operation of scrolling, as discussed above with respect to claim 5 in

Section VIII.E, “may have varying degrees of scrolling (e.g., the speed of the

scroll, the length of the scroll, etc.) based on acceleration, speed, etc., associated

                                           57
        Case 6:20-cv-00492-ADA Document 67-1 Filed 04/09/21 Page 66 of 88

                                                              IPR2021-00695 Petition
                                                                U.S. Patent 8,147,071

with the user’s gesture.” Id., ¶[0080] (emphasis added). Scrolling using a

measurement of “the length of the scroll” corresponds to the claimed incremental

scanning because scrolling using a specific length is scrolling using an increment.

Ex-1003, ¶177. Additionally, a POSA would have understood that De Haan’s

disclosure of varying degrees of scrolling, including changes in speed and length,

renders obvious the claimed “incremental scanning,” because “incremental” is a

predictable and obvious degree of scrolling to use, for example, when selecting

distinct user interface icons of a user interface because selection of each icon is

accomplished one at a time. Ex-1003, ¶177.

        G.    [Claim 7]

        De Haan teaches this claim limitation because De Haan discloses a device

that projects an image and can be interacted with by scrolling across the image

with varying degrees of scroll speed which would include continuous scanning.

Ex-1003, ¶178. To the extent Patent Owner argues that changing a length of scroll

does not disclose incremental scanning, De Haan renders obvious incremental

scanning because De Haan discloses varying degrees of scroll speed including

changing a length or speed of scroll and continuous scanning would be an obvious

and predictable result of using differing lengths and speeds of scrolling. Ex-1003,

¶178.



                                          58
      Case 6:20-cv-00492-ADA Document 67-1 Filed 04/09/21 Page 67 of 88

                                                              IPR2021-00695 Petition
                                                                U.S. Patent 8,147,071

      De Haan discloses the claimed continuous scanning. De Haan teaches that

the operation of scrolling, as discussed above with respect to claim 5 in Section

VIII.E, “may have varying degrees of scrolling (e.g., the speed of the scroll, the

length of the scroll, etc.) based on acceleration, speed, etc., associated with the

user’s gesture.” Id., ¶[0080]. For example, “may perform an angled gesture 520

(represented by an arrow in FIG. 5B) with device 105 to cause a scrolling of left to

right and a scrolling from down to up.” Id., ¶[0071]. Further, “accelerometer 310

may be used to detect speed and/or acceleration for causing fast scrolling as

opposed to slow scrolling depending on the movement (i.e., the user's gesture).”

Id., ¶[0071]. Scrolling based on “speed of the scroll” corresponds to the claimed

continuous scanning because scrolling to achieve a quick scroll speed would use

continuous scrolling. Ex-1003, ¶179. A POSA would have understood that De

Haan’s disclosure of varying degrees of scrolling, including changes in speed and

length, renders obvious the claimed “continuous scanning,” because “continuous”

is a predictable and obvious degree of scrolling to use, for example, when moving

from one portion of a web browser to another. Ex-1003, ¶179.

      H.     [Claim 8]

      De Haan teaches this claim limitation because De Haan discloses its image

projecting device is a handheld device that includes a projector. Ex-1003, ¶180.



                                          59
       Case 6:20-cv-00492-ADA Document 67-1 Filed 04/09/21 Page 68 of 88

                                                             IPR2021-00695 Petition
                                                               U.S. Patent 8,147,071

       The ’071 patent describes a “micro-projector” as “a smaller projecting unit

than is found in, for example, home theatre size projectors” and “is capable of

being easily moved by a user’s hand, in that it is hand portable.” Ex-1001, 4:66-

5:3.

       De Haan discloses the claimed projector is a micro-projector. De Haan

discloses that its device is a portable device that can be held in user’s hand and

includes a projector. Id., ¶¶[0037], [0050].

       I.    Claim 9

             1.     [9A]

       De Haan teaches this claim limitation because De Haan discloses a

handheld device (i.e., claimed apparatus) that includes a control unit (i.e., claimed

processor) that includes an accelerometer (i.e., claimed movement sensor) within

its handheld device that determines, for example, speed and path information of the

handheld device. Ex-1003, ¶183.

       De Haan discloses the claimed apparatus and that the apparatus includes the

claimed movement sensor. De Haan discloses device 105 including projector 305,

using projector lens 220 as shown in FIG. 2, accelerometer 310, and controller 315.

Id., ¶¶[0037], [0042], [0050].




                                          60
     Case 6:20-cv-00492-ADA Document 67-1 Filed 04/09/21 Page 69 of 88

                                                        IPR2021-00695 Petition
                                                          U.S. Patent 8,147,071




                             Id., Annotated FIG. 2.




                             Id., Annotated FIG. 3.

De Haan’s device 105 corresponds to the claimed “apparatus.” Ex-1003, ¶185.


                                      61
      Case 6:20-cv-00492-ADA Document 67-1 Filed 04/09/21 Page 70 of 88

                                                            IPR2021-00695 Petition
                                                              U.S. Patent 8,147,071

      De Haan also discloses the claimed movement sensor configured to detect

movement of the apparatus and/or a projector. De Haan discloses that its

“[a]ccelerometer 310 may measure speed and/or trace or path information caused

by the movement of device 105.” Id., ¶[0053] (emphasis added). De Haan’s

accelerometer 310 corresponds to the claimed “movement sensor configured to

detect movement of the apparatus and/or a projector.” Ex-1003, ¶186.

             2.    [9B]

      De Haan teaches this claim limitation because De Haan discloses a

controller (i.e., claimed processor) that receives gesture and non-gesture

information including, for example, speed and path information, from an

accelerometer that the controller uses to determine compensation information or

perform operations of the device. Ex-1003, ¶187.

      De Haan discloses the claimed movement signaling as discussed above in

Section VIII.A.2. De Haan discloses the claimed movement sensor configured to

provide corresponding movement signaling to the processor. De Haan discloses

that information from its accelerometer 310 may include “trace or path

information, an acceleration measurement, a speed measurement, and other types

of information” related to movement of device 105. Id., ¶¶[0056]-[0057]. This

information is “receive[d]” by controller 315 “from accelerometer 310.” Id.



                                         62
      Case 6:20-cv-00492-ADA Document 67-1 Filed 04/09/21 Page 71 of 88

                                                          IPR2021-00695 Petition
                                                            U.S. Patent 8,147,071

      J.     Claim 10

             1.      [10A]

      De Haan discloses the claimed apparatus is a projector or the apparatus

includes a projector. Fig. 3 of De Haan shows device 105 that includes projector

305. Id., ¶[0050].




                              Id., Annotated FIG. 3.

      De Haan’s device 105 including projector 305 corresponds to the claimed

“the apparatus comprises a projector.” Ex-1003, ¶192.




                                        63
      Case 6:20-cv-00492-ADA Document 67-1 Filed 04/09/21 Page 72 of 88

                                                            IPR2021-00695 Petition
                                                              U.S. Patent 8,147,071

            2.     [10B]

      De Haan discloses the claimed movement sensor (i.e., an accelerometer) is

configured to detect movement of the projector. Fig. 3 of De Haan shows that

device 105 also includes accelerometer 310. Id., ¶[0050].




                              Id., Annotated FIG. 3.

The “[a]ccelerometer 310 may measure speed and/or trace or path information

caused by the movement of device 105.” Id., ¶[0053] (emphasis added).

Accelerometer 310 measuring speed or path information of device 105 corresponds

to the claimed “movement sensor is configured to detect movement of the

projector.” Ex-1003, ¶195.



                                        64
      Case 6:20-cv-00492-ADA Document 67-1 Filed 04/09/21 Page 73 of 88

                                                           IPR2021-00695 Petition
                                                             U.S. Patent 8,147,071

      K.     [Claim 11]

      De Haan discloses the claimed apparatus is a module for a projector, as

recited in claim 11. De Haan’s “[d]evice 105 is intended to be broadly interpreted

to include any number of consumer devices.” Id., ¶[0041]. Further, De Haan

discloses that its “device 105 may include a portable device or a handheld device,

such as a wireless telephone, a PDA, an audio player, an audio/video player, an

MP3 player, a gaming device, a pervasive computing device, a handheld computer,

a data organizer or another kind of communication, computational and/or

entertainment device.” Id., ¶[0041]. De Haan also discloses that “housing 200 may

including a structure capable of containing components and structures of device

105.” Id., ¶[0042].

      A POSA would have understood that De Haan’s device 105, including

projector 305, accelerometer 310, and controller 315, would have formed only a

portion of the many devices described in De Haan, such as a communication

device. It would have been obvious to implement De Haan’s device 105 as a part

of these other disclosed devices. Ex-1003, ¶198.

      L.     [Claim 12] A user interface configured to be connected to the
             processor of claim 1, the user interface configured to be operable




                                        65
      Case 6:20-cv-00492-ADA Document 67-1 Filed 04/09/21 Page 74 of 88

                                                             IPR2021-00695 Petition
                                                               U.S. Patent 8,147,071

                to configure the processor to provide image data signaling to the
                projector based on received movement signaling.

      De Haan renders obvious this claim because De Haan discloses a user

interface for changing a mode of the device or providing other types of input to the

device, and De Haan’s disclosure of setting a movement to a specific operation

would be one of those modes or inputs. Ex-1003, ¶199.

      De Haan discloses the claimed user interface connected to the processor. De

Haan discloses that its device 105 may project content “correspond[ing] to a user

interface 110.” Id., ¶[0037]. Further, “[c]ontroller 315 may include a component

that interprets and executes instructions to control one or more other components

of device 105.” Id., ¶[0054]. A POSA would have understood that controller 315 is

connected to user interface 110 because controller 315 operates the components of

device 105. Ex-1003, ¶200. Specifically, De Haan discloses that a user can

“interact with an application or interface associated with the selection of” an icon,

such as interacting with icon 115-2 using indicator 120, shown in Figure 1 below.

Id., ¶[0038].




                                          66
      Case 6:20-cv-00492-ADA Document 67-1 Filed 04/09/21 Page 75 of 88

                                                             IPR2021-00695 Petition
                                                               U.S. Patent 8,147,071




                                     Id., FIG. 1.

De Haan discloses a physical user interface of device 105 in that it discloses wheel

215 and button 205 that are operable to make selections or perform other

operations such as scrolling. Id., ¶[0044].

      De Haan discloses the claimed user interface configured to be operable to

configure the processor. De Haan discloses that device 105 includes wheel 215 and

button 205, [that permits] a user to make a selection (e.g., from information

presented via user interface 110, shown above), change a mode of device 105, turn

on and turn off a function, and/or other types of input relating to the operation and

use of device 105.” Id., ¶[0044]. Controller 315 “interprets and executes

instructions to control one or more other components of device 105.” Id., ¶[0054].

Thus, a POSA would have understood that controller 315 would be configured
                                          67
        Case 6:20-cv-00492-ADA Document 67-1 Filed 04/09/21 Page 76 of 88

                                                            IPR2021-00695 Petition
                                                              U.S. Patent 8,147,071

using wheel 215 and button 205 to allow input into device 105 from a user because

controller 315 would process and adjust operation and use of device 105 according

to the user inputs. Ex-1003, ¶202.

        De Haan discloses the claimed user interface configured to be operable to

configure the processor to provide image data signaling to the projector based on

received movement signaling. De Haan discloses “device 105 may provide that a

user may set (e.g., program) a movement to correspond to a particular operation.”

Id., ¶[0068]. A POSA would have understood that changing a mode of device 105

or providing other types of input relating to the operation of device 105 would

have included using user interface 110 to operate and use device 105 including

setting a movement corresponding to a particular operation. Ex-1003, ¶203. A

POSA would have understood that controller 315 would process and adjust

operation and use of device 105, including setting a movement corresponding to a

particular operation, according to user inputs via user interface 110. Ex-1003,

¶203.

        M.    Claim 13

        De Haan anticipates this claim because claim 13 is a method that claims

substantially similar limitations as those performed by the processor of claim 1.

Ex-1003, ¶204.



                                         68
        Case 6:20-cv-00492-ADA Document 67-1 Filed 04/09/21 Page 77 of 88

                                                              IPR2021-00695 Petition
                                                                U.S. Patent 8,147,071

        The limitations of claim 13 are substantially similar to those of claim 1,

except that claim 13 is a “method of” performing the same functionality claimed in

claim 1; thus, Petitioner relies upon the arguments set forth above in Sections

VIII.A.1-VIII.A.7 for claim 1. Ex-1003, ¶205 (comparing claims); see Smart Sys.

Innovations, LLC, 873 F.3d at 1368 n.7 (Fed. Cir. 2017).

        N.    Claim 14

        De Haan anticipates this claim because claim 14 claims program code that

includes substantially similar limitations as those performed by the processor of

claim 1 except for claim [14p], which is also disclosed by De Haan. Ex-1003,

¶206.

        The limitations of claim 14 are substantially similar to those of claim 1,

except claim [14p] discussed below. For claim elements 14A-14E, Petitioner relies

upon the arguments set forth above in Sections VIII.A.1-VIII.A.7 for claim 1. Ex-

1003, ¶207 (comparing claims); see Smart Sys. Innovations, LLC, 873 F.3d at 1368

n.7.

              1.     [14p]

        De Haan discloses the preamble of claim 14, if it is limiting, because De

Haan discloses a controller that executes instructions to control other components

of De Haan’s device.



                                           69
      Case 6:20-cv-00492-ADA Document 67-1 Filed 04/09/21 Page 78 of 88

                                                            IPR2021-00695 Petition
                                                              U.S. Patent 8,147,071

      De Haan discloses the claimed computer readable medium. As shown in

Fig. 3, De Haan discloses device 105 including controller 315 and memory 335.

Id., ¶¶[0061], [0064].




                               Id., Annotated FIG. 3.

      De Haan discloses the claimed computer program code executed by one or

more processors. De Haan discloses its “[c]ontroller 315 may access instructions

from memory 335,” and that “controller 315 . . . interprets and executes

instructions to control one or more other components of device 105.” Id., ¶¶[0054]-

[0055]. Further, “[m]emory 335 may include a component capable of storing data

and/or instructions related to the operation and use of device 105.” Id., ¶[0061]. A


                                         70
      Case 6:20-cv-00492-ADA Document 67-1 Filed 04/09/21 Page 79 of 88

                                                              IPR2021-00695 Petition
                                                                U.S. Patent 8,147,071

POSA would have understood that “memory 335” disclosed by De Haan

corresponds to the claimed “computer readable medium.” De Haan’s memory 335

stores instructions for the operation of device 105, accessed by controller 315,

corresponding to the claimed “computer readable medium comprising computer

program code configured to, when executed by one or more processors, cause an

apparatus to perform” De Haan’s instructions to operate device 105.

IX.   NON-INSTITUTION UNDER 35 U.S.C. §§ 314 OR 325 WOULD BE
      IMPROPER

      Non-institution under 35 U.S.C. §§ 314(a) or 325(d) would be improper.

The existence of parallel district court proceedings should not prevent institution of

this Petition. Cf. NHK Spring Co. v. Intri-Plex Techs., Inc., IPR2018-00752, Paper

8, at 19-20 (PTAB Sept. 12, 2018); see also Litigation. No factor favors denial of

institution because, at this time, there is no investment beyond the initial

discoveries at the district court and this IPR petition. Moreover, the strong merits

of this case favor institution.

      A.     Non-Institution Under 35 U.S.C. §314(a) Is Improper

      First, non-institution under 35 U.S.C. §§ 314(a) would be improper. Under

the factors articulated in Apple Inc. v. Fintiv, Inc., IPR2020-00019, Paper 11

(PTAB Mar. 20, 2020 (precedential), non-institution in light of the litigations




                                          71
      Case 6:20-cv-00492-ADA Document 67-1 Filed 04/09/21 Page 80 of 88

                                                               IPR2021-00695 Petition
                                                                 U.S. Patent 8,147,071

would be improper because Factors 2-4 and 6 of the Fintiv factors favor institution,

and Factors 1 and 5 are neutral.

      Factor 1 (district court stay) is neutral. While ZTE moved to stay on

December 30, 2020, see Litigation, Dkt. 47, there remains no indication that the

district court will grant or deny the motion to stay. Int’l Bus. Machines Corp. v.

Trusted Knight Corp., IPR2020-00323, Paper 15 at 9 (PTAB Jul. 10, 2020). As

discussed below, the motion to stay is based on ZTE’s pending Motion to Dismiss

for Improper venue under § 1400, which unlike venue for convenience under

§ 1404, is not discretionary. See Litigation, Dkt. 45.

      Factor 2 (proximity to district court trial) favors institution. The pending

district court case is not scheduled for trial until June 20, 2022, and this date is

subject to delays. Therefore, the Board will likely issue a final written decision

before the pending district case. ZTE has moved to dismiss based on improper

venue, and further moved to stay until venue is set. These motions are currently

pending, making it “unclear that the court in the related district court litigation will

adhere to any [future] scheduled jury trial date.” Sand Revolution II, LLC v. Cont’l

Intermodal Group-Trucking LLC, IPR2019-01393, Paper 24, at 9 (PTAB June 16,

2020) (informative). Should the district court grant either of the pending improper

venue motion or the motion to stay, these cases will be assigned new, later trial

dates likely in a new forum. Additionally, it is further noted that Judge Albright is
                                           72
      Case 6:20-cv-00492-ADA Document 67-1 Filed 04/09/21 Page 81 of 88

                                                              IPR2021-00695 Petition
                                                                U.S. Patent 8,147,071

unable to maintain trials based on their originally scheduled dates and is delaying

the trials. As one example, the VLSI Tech. LLC v. Intel Corp., No. 1:19-cv-00254

(W.D. Tex.) trial this month was delayed four months from its original date in

October 2020.

      Factor 3 (investment in district court case) favors institution. The parties’

and the court’s investment in this case has been minimal. Fintiv, Paper 11, at 11.

Although preliminary infringement and invalidity contentions have been served,

claim construction has only just begun, and the claim construction hearing is not

scheduled to occur for another two months in May 2021. In addition, the parties

have not conducted any substantive fact discovery, as fact discovery does not open

until after the claim construction hearing. Finally, the district court has not

addressed the substance of the ’071 Patent—Patent Owner did not move for a

preliminary injunction, and Defendants did not move to dismiss Patent Owner’s

action based on the substance of the ’071 Patent, such as a motion to dismiss based

on § 101. Where, as here, “the district court has not issued orders related to the

patent at issue in the petition, this fact weighs against exercising discretion to deny

institution.” Fintiv, Paper 11, at 10.

      Factor 4 (overlapping issues) favors institution. WSOU is a prolific filer of

patent infringement lawsuits. Based on WSOU’s litigation activity, it is likely that

WSOU will bring more suits against other parties based on the ‘071 patent.
                                          73
      Case 6:20-cv-00492-ADA Document 67-1 Filed 04/09/21 Page 82 of 88

                                                               IPR2021-00695 Petition
                                                                 U.S. Patent 8,147,071

Resolving the invalidity questions raised herein would mitigate any concern of

duplicative efforts in the future. Additionally, ZTE will stipulate that, if this IPR is

instituted, it will not pursue the specific grounds identified in this Petition

(Sections VII-VIII) before the district court. This stipulation mitigates any concern

of duplicative efforts. Sand Revolution, Paper 24, at 11-12.

      Factor 5 (whether petitioner is also the defendant in district court) is neutral.

      Factor 6 (other circumstances) favors institution. As explained above, the

challenged claims are unpatentable over Huebner, and De Haan—none of which

were considered during prosecution. A determination of its validity by the Board

here would still save resources in the associated district court, and any additional

cases WSOU may bring. There is a significant public interest against “leaving bad

patents enforceable,” Thryv, Inc v. Click-To-Call Techs., LP, 140 S. Ct. 1367, 1374

(2020).

      B.     Non-Institution Under 35 U.S.C. §325 Is Improper

      Second, Non-institution under § 325 would also be improper based on a

weighing of the factors set forth in Becton, Dickinson & Co. v. B. Braun

Melsungen AG, IPR2017-01586, Paper 8 (PTAB Dec. 15, 2017). The asserted

combinations are materially different and not cumulative of the prior art involved

during the examination of the challenged claims. During prosecution, the following

reference was applied by the examiner: Adachi (Ex-1009). Adachi describes

                                           74
      Case 6:20-cv-00492-ADA Document 67-1 Filed 04/09/21 Page 83 of 88

                                                             IPR2021-00695 Petition
                                                               U.S. Patent 8,147,071

projecting capabilities “in consumer electronic devices that are used for the capture

or reproduction of images.” Adachi, Abstract.

      The primary references in the asserted combinations, Huebner and/or De

Haan, were never listed by the Patent Owner nor cited by the examiner. They were

never discussed or applied by the examiner to reject any claims. They are

materially different from and not cumulative of the earlier references at least

because they describe projection imaging devices that include movement sensors—

elements that WSOU argued were missing from Adachi. There is thus little to no

overlap between the current and prior arguments. Becton, Paper 8, 23. But

Huebner and De Haan teach these added limitations, making denial under § 325(d)

improper. Sections VII-VIII.

X.    MANDATORY NOTICES

      A.     Real Parties-in-Interest

      The real parties-in-interest are ZTE Corporation, ZTE (USA), Inc., and ZTE

(TX), Inc.

      B.     Related Matters

      Patent Owner has asserted ’071 patent in litigation against Petitioners in the

Litigation, filed on June 3, 2020. See also WSOU Investments, LLC v. ZTE




                                         75
      Case 6:20-cv-00492-ADA Document 67-1 Filed 04/09/21 Page 84 of 88

                                                             IPR2021-00695 Petition
                                                               U.S. Patent 8,147,071

Corporation et al., 6:20-cv-00231 (WSOU initially asserted ’071 patent against

Petitioners on March 26, 2020 and dismissed the case on June 3, 2020).

      C.     Lead and Back-Up Counsel, and Service Information

      Petitioners provide the following counsel and service information. Pursuant

to 37 C.F.R. § 42.10(b), Powers of Attorney accompany this Petition. Petitioners

consent to e-mail service at the e-mail addresses identified in the table below, as

well as at ZTE-WSOU-IPRs@finnegan.com.

    LEAD COUNSEL (ZTE)                       BACK-UP COUNSEL (ZTE)
Lionel Lavenue (Reg. No. 46,859)       Cory Bell (Reg. No. 75,096)
lionel.lavenue@finnegan.com            cory.bell@finnegan.com
Finnegan, Henderson, Farabow,          Finnegan, Henderson, Farabow, Garrett &
  Garrett & Dunner, LLP                 Dunner, LLP
1875 Explorer Street, Suite 800        Two Seaport Lane Boston, MA 02210-2001
Reston, VA 20190-6023                  Tel: (617) 646-1641
Tel: (571) 203-2750                    Fax: (617) 646-1666
Fax: (551) 203-2777
                                       Bradford C. Schulz (Reg. No. 75,006)
                                       Bradford.schulz@finnegan.com
                                       Finnegan, Henderson, Farabow,
                                       Garrett, & Dunner LLP
                                       1875 Explorer Street, Suite 800
                                       Reston, VA 20190-6023
                                       Tel: 571-203-2739
                                       Fax: 202-408-440

                                       Mingji Jin (Reg. No. 69,674)
                                       mingji.jin@finnegan.com
                                       Finnegan, Henderson, Farabow, Garrett &
                                        Dunner, LLP
                                       901 New York Avenue NW, Washington,
                                       DC 20001-4413
                                       Tel: (202) 408-6020

                                         76
      Case 6:20-cv-00492-ADA Document 67-1 Filed 04/09/21 Page 85 of 88

                                                             IPR2021-00695 Petition
                                                               U.S. Patent 8,147,071

                                       Fax: (202) 408-4400


                                       R. Maxwell Mauldin (Reg. No. 78,626)
                                       r.maxwell.mauldin@finnegan.com
                                       Finnegan, Henderson, Farabow, Garrett &
                                         Dunner, LLP
                                       271 17th Street, NW, Suite 1400
                                       Atlanta, GA 30363-6209
                                       Tel: (404) 653-6400
                                       Fax: (404) 653-6444

XI.   GROUNDS FOR STANDING

      Petitioner certifies the ’071 patent is available for IPR and Petitioner is not

barred or estopped from requesting IPR challenging the patent claims on the

grounds identified in this Petition.

XII. CONCLUSION

      Petitioner has established a reasonable likelihood of prevailing with respect

to each of the challenged claims 1-14 of the ’071 patent. Petitioner therefore

requests the Board institute inter partes review and cancel each of these claims as

unpatentable.

      The Office may charge any required fees for this proceeding to Deposit

Account No. 06-0916.




                                          77
     Case 6:20-cv-00492-ADA Document 67-1 Filed 04/09/21 Page 86 of 88

                                                     IPR2021-00695 Petition
                                                       U.S. Patent 8,147,071

Date: March 26, 2021              Respectfully Submitted,

                                  /Lionel M. Lavenue/
                                  Lionel M. Lavenue, Lead Counsel
                                  Reg. No. 46,859




                                    78
      Case 6:20-cv-00492-ADA Document 67-1 Filed 04/09/21 Page 87 of 88




                CERTIFICATION UNDER 37 C.F.R. § 42.24(d)

      Pursuant to 37 C.F.R. § 42.24(a)(1)(i), the undersigned hereby certifies that

the foregoing PETITION FOR INTER PARTES REVIEW contains 13,743 words,

excluding the parts of this Petition that are exempted under 37 C.F.R. § 42.24(a),

as measured by the word-processing system used to prepare this paper.


                                       /Lionel M. Lavenue/
                                       Lionel M. Lavenue, Lead Counsel
                                       Reg. No. 46,859
      Case 6:20-cv-00492-ADA Document 67-1 Filed 04/09/21 Page 88 of 88

                                                            IPR2020-00695 Petition
                                                              U.S. Patent 8,147,071


                         CERTIFICATE OF SERVICE

      The undersigned certifies that the foregoing Petition for Inter Partes

Review, the associated Power of Attorney, and Exhibits 1001 through 1009 are

being served on March 26, 2021, by Priority Mail Express or by means at least as

fast as Priority Mail Express at the following address of record for the subject

patent.

                                  Guy Gosnell
                    Nokia Corporation and Alston & Bird LLP
                             c/o Alston & Bird LLP
                  One South at The Plaza, 101 South Tryon Street
                                   Suite 4000
                            Charlotte NC 28280-4000

A courtesy copy has been served on litigation counsel at:

                                Ryan S. Loveless
                          Etheridge Law Group, PLLC
                     2600 E. Southlake Blvd., Suite 120 / 324
                              Southlake, TX 76092


                                       /Daniel E. Doku/
                                       Daniel E. Doku
                                       Litigation Clerk

                                       FINNEGAN, HENDERSON, FARABOW,
                                       GARRETT & DUNNER, LLP
